Exhibit 10.1




SOLARWINDS CORPORATION
2018 EQUITY INCENTIVE PLAN







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1.
Establishment, Purpose and Term of Plan
1


 
1.1


Establishment
1


 
1.2


Purpose
1


 
1.3


Term of Plan
1


2.
Definitions and Construction
1


 
2.1


Definitions
1


 
2.2


Construction
8


3.
Administration
8


 
3.10


Administration by the Committee
8


 
3.20


Authority of Officers
9


 
3.30


Administration with Respect to Insiders
9


 
3.40


Powers of the Committee
9


 
3.5


Option or SAR Repricing
10


 
3.60


Indemnification
11


4.
Shares Subject to Plan
11


 
4.1


Maximum Number of Shares Issuable
11


 
4.2


Annual Increase in Maximum Number of Shares Issuable
11


 
4.3


Adjustment for Unissued or Forfeited Predecessor Plan Shares
11


 
4.4


Share Counting
12


 
4.5


Adjustments for Changes in Capital Structure
13


 
4.6


Assumption or Substitution of Awards
13


5.
Eligibility, Participation and Award Limitations
14


 
5.10


Persons Eligible for Awards
14


 
5.20


Participation in the Plan
14


 
5.30


Incentive Stock Option Limitations
14


6.
Stock Options
15


 
6.10


Exercise Price
15


 
6.20


Exercisability and Term of Options
15


 
6.30


Payment of Exercise Price
16


 
6.40


Effect of Termination of Service
17


7.
Transferability of Options
18


 
7.0


Stock Appreciation Rights
18


 
7.1


Types of SARs Authorized
18


 
7.2


Exercise Price
18


 
7.3


Exercisability and Term of SARs
18


 
7.4


Exercise of SARs
19


 
7.5


Deemed Exercise of SARs
19


 
7.6


Effect of Termination of Service
19


 
7.7


Transferability of SARs
20


8.
Restricted Stock Awards
20





 
i
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
8.1


Types of Restricted Stock Awards Authorized
20


 
8.2


Purchase Price
20


 
8.3


Purchase Period
20


 
8.4


Payment of Purchase Price
20


 
8.5


Vesting and Restrictions on Transfer
21


 
8.6


Voting Rights; Dividends and Distributions
21


 
8.7


Effect of Termination of Service
21


 
8.8


Nontransferability of Restricted Stock Award Rights
22


9.
Restricted Stock Units
22


 
9.1


Grant of Restricted Stock Unit Awards
22


 
9.2


Purchase Price
22


 
9.3


Vesting
22


 
9.4


Voting Rights, Dividend Equivalent Rights and Distributions
22


 
9.5


Effect of Termination of Service
23


 
9.6


Settlement of Restricted Stock Unit Awards
23


 
9.7


Nontransferability of Restricted Stock Unit Awards
24


10.
Performance Awards
24


 
10.1


Types of Performance Awards Authorized
24


 
10.2


Initial Value of Performance Shares and Performance Units
24


 
10.3


Establishment of Performance Period, Performance Goals and Performance Award
Formula
24


 
10.4


Measurement of Performance Goals
24


 
10.5


Settlement of Performance Awards
27


 
10.6


Voting Rights; Dividend Equivalent Rights and Distributions
28


 
10.7


Effect of Termination of Service
28


 
10.8


Nontransferability of Performance Awards
29


11.
Cash-Based Awards and Other Stock-Based Awards
29


 
11.1


Grant of Cash-Based Awards
29


 
11.2


Grant of Other Stock-Based Awards
29


 
11.3


Value of Cash-Based and Other Stock-Based Awards
29


 
11.4


Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards
30


 
11.5


Voting Rights; Dividend Equivalent Rights and Distributions
30


 
11.6


Effect of Termination of Service
30


 
11.7


Nontransferability of Cash-Based Awards and Other Stock-Based Awards
30


12.
Standard Forms of Award Agreement
31


 
12.1


Award Agreements
31


 
12.2


Authority to Vary Terms
31


13.
Change in Control
31


 
13.1


Effect of Change in Control on Awards
31





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
13.2


Federal Excise Tax Under Section 4999 of the Code
32


14.
Compliance with Securities Law
33


15.
Compliance with Section 409A
33


 
15.1


Awards Subject to Section 409A.The Company intends that Awards granted pursuant
to the Plan shall either be exempt from or comply with Section 409A, and the
Plan shall be so construed
33


 
15.2


Deferral and/or Distribution Elections
34


 
15.3


Subsequent Elections
34


 
15.4


Payment of Section 409A Deferred Compensation
35


16.
Tax Withholding
37


 
16.1


Tax Withholding in General
37


 
16.2


Withholding in or Directed Sale of Shares
37


17.
Amendment, Suspension or Termination of Plan
37


18.
Miscellaneous Provisions
38


 
18.1


Repurchase Rights
38


 
18.2


Forfeiture Events
38


 
18.3


Provision of Information
39


 
18.4


Rights as Employee, Consultant or Director
39


 
18.5


Rights as a Stockholder
39


 
18.6


Delivery of Title to Shares
39


 
18.7


Fractional Shares
39


 
18.8


Retirement and Welfare Plans
39


 
18.9


Beneficiary Designation
40


 
18.10


Severability
40


 
18.11


No Constraint on Corporate Action
40


 
18.12


Unfunded Obligation
40


 
18.13


Choice of Law
40





iii

--------------------------------------------------------------------------------






SolarWinds Corporation
2018 Equity Incentive Plan
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”) is hereby established effective as of October 18, 2018, the date of the
execution of the underwriting agreement related to the Company’s initial public
offering of common stock (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards and Other Stock-Based Awards.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.
2.    DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Affiliate” means (i) a parent entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) a subsidiary entity, other than a Subsidiary Corporation,
that is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.
(b)    “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance
Share, Performance Unit, Cash-Based Award or Other Stock-Based Award granted
under the Plan.
(c)    “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.
(d)    “Board” means the Board of Directors of the Company.


1

--------------------------------------------------------------------------------





(e)    “Cash-Based Award” means an Award denominated in cash and granted
pursuant to Section 11.
(f)    “Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).
(g)    “Cause” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company, any of the following: (i) the
Participant’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Participating Company documents or
records; (ii) the Participant’s material failure to abide by a Participating
Company’s code of conduct or other policies (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct);
(iii) the Participant’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of a
Participating Company (including, without limitation, the Participant’s improper
use or disclosure of a Participating Company’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a Participating Company’s reputation or business; (v) the
Participant’s repeated failure or inability to perform any reasonable assigned
duties after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.
(h)    “Change in Control” means the occurrence of any one or a combination of
the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then‑outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (E) any acquisition by an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or


2

--------------------------------------------------------------------------------





(ii)    an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(bb)(iii), the entity to which the assets
of the Company were transferred (the “Transferee”), as the case may be; or
(iii)    a date specified by the Committee following approval by the
stockholders of a plan of complete liquidation or dissolution of the Company;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(h) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.
(i)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.
(j)    “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.
(k)    “Company” means SolarWinds Corporation, a Delaware corporation, and any
successor corporation thereto.
(l)    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on registration on Form S‑8 under the Securities Act.
(m)    “Director” means a member of the Board.


3

--------------------------------------------------------------------------------





(n)    “Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.
(o)    “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.
(p)    “Employee” means any person treated as an employee (including an Officer
or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
Director’s fee shall be sufficient to constitute employment for purposes of the
Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    Except as otherwise determined by the Committee, if, on such date, the
Stock is listed or quoted on a national or regional securities exchange or
quotation system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the national or regional securities
exchange or quotation system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or quotation system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded or quoted prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.
(ii)    Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the


4

--------------------------------------------------------------------------------





preceding trading day, the actual sale price of a share of Stock received by a
Participant, any other reasonable basis using actual transactions in the Stock
as reported on a national or regional securities exchange or quotation system,
or on any other basis consistent with the requirements of Section 409A. The
Committee may also determine the Fair Market Value upon the average selling
price of the Stock during a specified period that is within thirty (30) days
before or thirty (30) days after such date, provided that, with respect to the
grant of an Option or SAR, the commitment to grant such Award based on such
valuation method must be irrevocable before the beginning of the specified
period. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan to the
extent consistent with the requirements of Section 409A.
(iii)    If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.
(s)    “Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right, or (iii) a Restricted Stock Purchase
Right or an Other Stock-Based Award under which the Company will receive
monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award.
(t)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(u)    “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).
(v)    “Insider” means an Officer, a Director or other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.
(w)    “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).
(x)     “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.
(y)    “Officer” means any person designated by the Board as an officer of the
Company.


5

--------------------------------------------------------------------------------





(z)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(aa)    “Other Stock-Based Award” means an Award denominated in shares of Stock
and granted pursuant to Section 11.
(bb)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).
(cc)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(dd)    “Participant” means any eligible person who has been granted one or more
Awards.
(ee)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(ff)    “Participating Company Group” means, at any point in time, the Company
and all other entities collectively which are then Participating Companies.
(gg)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(hh)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 10.3 which provides
the basis for computing the value of a Performance Award at one or more levels
of attainment of the applicable Performance Goal(s) measured as of the end of
the applicable Performance Period.
(ii)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.
(jj)    “Performance Period” means a period established by the Committee
pursuant to Section 10.3 at the end of which one or more Performance Goals are
to be measured.
(kk)    “Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).


6

--------------------------------------------------------------------------------





(ll)    “Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).
(mm)    “Predecessor Plan” means the Company’s Equity Plan, as amended.
(nn)    “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.
(oo)    “Restricted Stock Bonus” means Stock granted to a Participant pursuant
to Section 8.
(pp)    “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to Section 8.
(qq)    “Restricted Stock Unit” means a right granted to a Participant pursuant
to Section 9 to receive on a future date or occurrence of a future event a share
of Stock or cash in lieu thereof, as determined by the Committee.
(rr)    “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(ss)    “SAR” or “Stock Appreciation Right” means a right granted to a
Participant pursuant to Section 7 to receive payment, for each share of Stock
subject to such Award, of an amount equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the Award over the
exercise price thereof.
(tt)    “Section 409A” means Section 409A of the Code.
(uu)    “Section 409A Deferred Compensation” means compensation provided
pursuant to an Award that constitutes nonqualified deferred compensation within
the meaning of Section 409A.
(vv)    “Securities Act” means the Securities Act of 1933, as amended.
(ww)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Committee, a Participant’s Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders Service or a change in the Participating Company for
which the Participant renders Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, a Participant’s Service
shall not be deemed to have been interrupted or terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company. Notwithstanding the foregoing, unless otherwise
designated by the Company or required by law, an unpaid leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement. A Participant’s Service shall be deemed to have


7

--------------------------------------------------------------------------------





terminated either upon an actual termination of Service or upon the business
entity for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of and reason for such termination.
(xx)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.4.
(yy)    “Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).
(zz)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(aaa)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(bbb)    “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.
(ccc)    “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which an Award or shares subject to
an Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service or failure of a
performance condition to be satisfied.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award, unless fraudulent or
made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation


8

--------------------------------------------------------------------------------





pursuant to the preceding sentence) shall be final, binding and conclusive upon
all persons having an interest therein. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the Officer has apparent authority with
respect to such matter, right, obligation, determination or election. To the
extent permitted by applicable law, the Committee may, in its discretion,
delegate to a committee comprised of one or more Officers the authority to grant
one or more Awards, without further approval of the Committee, to any Employee,
other than a person who, at the time of such grant, is an Insider, and to
exercise such other powers under the Plan as the Committee may determine;
provided, however, that (a) the Committee shall fix the maximum number of shares
subject to Awards that may be granted by such Officers, (b) each such Award
shall be subject to the terms and conditions of the appropriate standard form of
Award Agreement approved by the Board or the Committee and shall conform to the
provisions of the Plan, and (c) each such Award shall conform to such other
limits and guidelines as may be established from time to time by the Committee.
3.3    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.
3.4    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;
(b)    to determine the type of Award granted;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been


9

--------------------------------------------------------------------------------





attained, (vi) the time of expiration of any Award, (vii) the effect of any
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;
(e)    to determine whether an Award will be settled in shares of Stock, cash,
other property or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;
(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose residents may be
granted Awards; and
(j)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.5    Option or SAR Repricing. The Committee shall have the authority, without
additional approval by the stockholders of the Company, to approve a program
providing for either (a) the cancellation of outstanding Options or SARs having
exercise prices per share greater than the then Fair Market Value of a share of
Stock (“Underwater Awards”) and the grant in substitution therefor of new
Options or SARs covering the same or a different number of shares but with an
exercise price per share equal to the Fair Market Value per share on the new
grant date, Full Value Awards, or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof to the Fair
Market Value per share on the date of amendment.
3.6    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of


10

--------------------------------------------------------------------------------





any action taken or failure to act under or in connection with the Plan, or any
right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.
4.    SHARES SUBJECT TO PLAN.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2, 4.3 and 4.4, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be equal to 30,000,000 shares, and such
shares shall consist of authorized but unissued or reacquired shares of Stock or
any combination thereof.
4.2    Annual Increase in Maximum Number of Shares Issuable. Subject to
adjustment as provided in Section 4.4, the maximum aggregate number of shares of
Stock that may be issued under the Plan as set forth in Section 4.1 shall be
cumulatively increased on January 1, 2020 and on each subsequent January 1
through and including January 1, 2028, by a number of shares (the “Annual
Increase”) equal to the smaller of (a) 5% of the number of shares of Stock
issued and outstanding on the immediately preceding December 31, or (b) an
amount determined by the Board.
4.3    Share Counting. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash. Upon payment in shares of Stock
pursuant to the exercise of an SAR, the number of shares available for issuance
under the Plan shall be reduced by the gross number of shares for which the SAR
is exercised. If the exercise price of an Option is paid by tender to the
Company, or attestation to the ownership, of shares of Stock owned by the
Participant, or by means of a Net Exercise, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares for which
the Option is exercised. Shares purchased in the open market with proceeds from
the exercise of Options shall not be added to the limit set forth in
Section 4.1. Shares withheld or reacquired by the Company in satisfaction of tax
withholding obligations pursuant to the exercise or settlement of Options or
SARs pursuant to Section 16.2 shall not again be available for issuance under
the Plan. Shares withheld or reacquired by the Company in satisfaction of tax
withholding obligations pursuant to the vesting or settlement of Full Value
Awards pursuant to Section 16.2 shall again become available for issuance under
the Plan.
4.4    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company and the requirements of Sections 409A
and 424 of the


11

--------------------------------------------------------------------------------





Code to the extent applicable, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan
and to any outstanding Awards, the Annual Increase, the Award limits set forth
in Section 5.3, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares. In the event of any such amendment, the number of
shares subject to, and the exercise or purchase price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion. Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number and the exercise or purchase price per share shall be rounded up to
the nearest whole cent. In no event may the exercise or purchase price, if any,
under any Award be decreased to an amount less than the par value, if any, of
the stock subject to such Award. The Committee in its discretion, may also make
such adjustments in the terms of any Award to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate, including modification of Performance Goals, Performance Award
Formulas and Performance Periods. The adjustments determined by the Committee
pursuant to this Section shall be final, binding and conclusive.
4.5    Assumption or Substitution of Awards. The Committee may, without
affecting the number of shares of Stock reserved or available hereunder,
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Section 409A and any other applicable provisions of
the Code. In addition, subject to compliance with applicable laws, and listing
requirements, shares available for grant under a stockholder approved plan of an
acquired company (as appropriately adjusted to reflect the transaction) may be
used for awards under the Plan to individuals who were not Employees or
Directors of the Participating Company Group prior to the transaction and shall
not reduce the number of shares otherwise available for issuance under the Plan.
5.    ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.


12

--------------------------------------------------------------------------------





5.2    Participation in the Plan. Awards are granted solely at the discretion of
the Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
5.3    Incentive Stock Option Limitations.
(a)    Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.4, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed 60,000,000 shares, cumulatively
increased on January 1, 2020 and on each subsequent January 1, through and
including January 1, 2028, by a number of shares equal to the smaller of the
Annual Increase determined under Section 4.2 or 5,000,000 shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to all Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Sections 4.2, 4.3, 4.3 and 4.4.
(b)    Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.
(c)    Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portion of such options which
exceeds such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section, options designated as Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of stock shall be determined as of the time the option with respect to such
stock is granted. If the Code is amended to provide for a limitation different
from that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise of the
Option, shares issued pursuant to each such portion shall be separately
identified.
6.    STOCK OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall establish. Such
Award


13

--------------------------------------------------------------------------------





Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price less than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner that would qualify under the provisions of Section
409A or Section 424(a) of the Code.
6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
Option (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of an Option, each Option shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.
6.3    Payment of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof. The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
(b)    Limitations on Forms of Consideration.
(i)    Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with


14

--------------------------------------------------------------------------------





respect to some or all of the shares being acquired upon the exercise of the
Option (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.
(ii)    Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole shares of Stock owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised. A Stock Tender Exercise shall not be permitted if
it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. If required by the
Company, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of shares of Stock unless such shares either have been owned
by the Participant for a period of time required by the Company (and not used
for another option exercise by attestation during such period) or were not
acquired, directly or indirectly, from the Company.
(iii)    Net Exercise. A “Net Exercise” means the delivery of a properly
executed exercise notice followed by a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to a Participant
upon the exercise of an Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate exercise price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.
6.4    Effect of Termination of Service.
(a)    Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested and shall be exercisable after
the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate.
(i)    Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months (or such longer or shorter period provided by the Award Agreement) after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).


15

--------------------------------------------------------------------------------





(ii)    Death. If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
vested shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months (or such longer
or shorter period provided by the Award Agreement) after the Participant’s
termination of Service.
(iii)    Termination for Cause. Notwithstanding any other provision of the Plan
to the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.
(iv)    Other Termination of Service. If the Participant’s Service terminates
for any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
other than termination of Service for Cause, if the exercise of an Option within
the applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.
6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S‑8 under the
Securities Act or, in the case of an Incentive Stock Option, only as permitted
by applicable regulations under Section 421 of the Code in a manner that does
not disqualify such Option as an Incentive Stock Option.


16

--------------------------------------------------------------------------------





7.    STOCK APPRECIATION RIGHTS.
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall establish. Such Award Agreements may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:
7.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.
7.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR. Notwithstanding the foregoing,
an SAR may be granted with an exercise price lower than the minimum exercise
price set forth above if such SAR is granted pursuant to an assumption or
substitution for another stock appreciation right in a manner that would qualify
under the provisions of Section 409A of the Code.
7.3    Exercisability and Term of SARs.
(a)    Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.
(b)    Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at


17

--------------------------------------------------------------------------------





least six (6) months following the date of grant of such SAR (except in the
event of such Employee’s death, disability or retirement, upon a Change in
Control, or as otherwise permitted by the Worker Economic Opportunity Act).
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of a Freestanding SAR, each Freestanding SAR shall terminate ten (10)
years after the effective date of grant of the SAR, unless earlier terminated in
accordance with its provisions.
7.4    Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR. When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR. For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.
7.5    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.
7.6    Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee,
an SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.
7.7    Transferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S‑8 under the Securities Act.


18

--------------------------------------------------------------------------------





8.    RESTRICTED STOCK AWARDS.
Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall establish. Such Award Agreements may incorporate all or any
of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:
8.1    Types of Restricted Stock Awards Authorized. Restricted Stock Awards may
be granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4. If either
the grant of or satisfaction of Vesting Conditions applicable to a Restricted
Stock Award is to be contingent upon the attainment of one or more Performance
Goals, the Committee shall follow procedures substantially equivalent to those
set forth in Sections 10.3 through 10.5(a).
8.2    Purchase Price. The purchase price for shares of Stock issuable under
each Restricted Stock Purchase Right shall be established by the Committee in
its discretion. No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Stock pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock subject to a Restricted Stock Award.
8.3    Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.
8.4    Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.
8.5    Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing


19

--------------------------------------------------------------------------------





a Restricted Stock Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to such Restricted Stock Award would otherwise
occur on a day on which the sale of such shares would violate the provisions of
the Trading Compliance Policy, then satisfaction of the Vesting Conditions
automatically shall be determined on the next trading day on which the sale of
such shares would not violate the Trading Compliance Policy. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
8.6    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Committee and provided by the
Award Agreement, such dividends and distributions shall be subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid, and otherwise shall
be paid no later than the end of the calendar year in which such dividends or
distributions are paid to stockholders (or, if later, the 15th day of the third
month following the date such dividends or distributions are paid to
stockholders). In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.4, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.
8.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.
8.8    Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by


20

--------------------------------------------------------------------------------





will or the laws of descent and distribution. All rights with respect to a
Restricted Stock Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant or the Participant’s
guardian or legal representative.
9.    RESTRICTED STOCK UNITS.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
9.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).
9.2    Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Restricted Stock Unit
Award.
9.3    Vesting. Restricted Stock Unit Awards may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
9.4    Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to Dividend Equivalent Rights
with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated. Dividend Equivalent Rights, if any, shall be
paid by crediting the Participant with a cash amount or with additional whole
Restricted Stock Units as of the date of payment of such cash dividends on
Stock, as determined by the Committee. The number of additional Restricted Stock
Units (rounded to the nearest whole number), if any, to be credited shall be
determined by dividing (a) the amount of cash


21

--------------------------------------------------------------------------------





dividends paid on the dividend payment date with respect to the number of shares
of Stock represented by the Restricted Stock Units previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date. If so
determined by the Committee and provided by the Award Agreement, such cash
amount or additional Restricted Stock Units shall be subject to the same terms
and conditions and shall be settled in the same manner and at the same time as
the Restricted Stock Units originally subject to the Restricted Stock Unit
Award. In the event of a dividend or distribution paid in shares of Stock or
other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.4, appropriate adjustments
shall be made in the Participant’s Restricted Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.
9.5    Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
9.6    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee in compliance with Section 409A, if applicable, and set forth
in the Award Agreement one (1) share of Stock (and/or any other new, substituted
or additional securities or other property pursuant to an adjustment described
in Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes, if
any. The Committee, in its discretion, may provide in any Award Agreement
evidencing a Restricted Stock Unit Award that if the settlement date with
respect to any shares issuable upon vesting of Restricted Stock Units would
otherwise occur on a day on which the sale of such shares would violate the
provisions of the Trading Compliance Policy, then the settlement date shall be
deferred until the next trading day on which the sale of such shares would not
violate the Trading Compliance Policy but in any event no later than the 15th
day of the third calendar month following the year in which such Restricted
Stock Units vest. If permitted by the Committee, the Participant may elect,
consistent with the requirements of Section 409A, to defer receipt of all or any
portion of the shares of Stock or other property otherwise issuable to the
Participant pursuant to this Section, and such deferred issuance date(s) and
amount(s) elected by the Participant shall be set forth in the Award Agreement.
Notwithstanding the foregoing, the Committee, in its discretion, may provide for
settlement of any Restricted Stock Unit Award by payment to the Participant in
cash of an amount equal to the Fair Market Value on the payment date of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.


22

--------------------------------------------------------------------------------





9.7    Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
10.    PERFORMANCE AWARDS.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
10.1    Types of Performance Awards Authorized. Performance Awards may be
granted in the form of either Performance Shares or Performance Units. Each
Award Agreement evidencing a Performance Award shall specify the number of
Performance Shares or Performance Units subject thereto, the Performance Award
Formula, the Performance Goal(s) and Performance Period applicable to the Award,
and the other terms, conditions and restrictions of the Award.
10.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) share of Stock, subject to adjustment as provided in
Section 4.4, on the effective date of grant of the Performance Share, and each
Performance Unit shall have an initial monetary value established by the
Committee at the time of grant. The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.
10.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.
10.4    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance or
other criteria established by the Committee (each, a “Performance Measure”),
subject to the following:


23

--------------------------------------------------------------------------------





(a)    Performance Measures. Performance Measures based on objective criteria
shall be calculated in accordance with the Company’s financial statements, or,
if such measures are not reported in the Company’s financial statements, they
shall be calculated in accordance with generally accepted accounting principles,
a method used generally in the Company’s industry, or in accordance with a
methodology established by the Committee prior to the grant of the Performance
Award. Performance Measures based on subjective criteria shall be determined on
the basis established by the Committee in granting the Award. As specified by
the Committee, Performance Measures may be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes, one or more Subsidiary Corporations or such division or
other business unit of any of them selected by the Committee. Unless otherwise
determined by the Committee prior to the grant of the Performance Award, the
Performance Measures applicable to the Performance Award shall be calculated
prior to the accrual of expense for any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) on
the Performance Measures of any change in accounting standards or any unusual or
infrequently occurring event or transaction, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award. Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be based upon one or more of the following, without
limitation, as determined by the Committee:
(i)    revenue;
(ii)    sales;
(iii)    expenses;
(iv)    operating income;
(v)    gross margin;
(vi)    operating margin;
(vii)    earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;
(viii)    pre-tax profit;
(ix)    net operating income;
(x)    net income;
(xi)    economic value added;
(xii)    free cash flow;


24

--------------------------------------------------------------------------------





(xiii)    operating cash flow;
(xiv)    balance of cash, cash equivalents and marketable securities;
(xv)    stock price;
(xvi)    earnings per share;
(xvii)    return on stockholder equity;
(xviii)    return on capital;
(xix)    return on assets;
(xx)    return on investment;
(xxi)    total stockholder return;
(xxii)    employee satisfaction;
(xxiii)    employee retention;
(xxiv)    market share;
(xxv)    customer satisfaction;
(xxvi)    product development;
(xxvii)    research and development expenses;
(xxviii)    completion of an identified special project;
(xxix)    completion of a joint venture or other corporate transaction; and
(xxx)    personal performance objectives established for an individual
Participant or group of Participants.
(b)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the Performance Target level attained during the applicable Performance Period.
A Performance Target may be stated as an absolute value, an increase or decrease
in a value, or as a value determined relative to an index, budget or other
standard selected by the Committee.


25

--------------------------------------------------------------------------------





10.5    Settlement of Performance Awards.
(a)    Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall determine the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.
(b)    Discretionary Adjustment of Award Formula. In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award to reflect such Participant’s
individual performance in his or her position with the Company or such other
factors as the Committee may determine.
(c)    Notice to Participants. As soon as practicable following the Committee’s
determination in accordance with Sections 10.5(a) and (b), the Company shall
notify each Participant of the determination of the Committee.
(d)    Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination in accordance with Sections 10.5(a) and
(b), but in any event within the Short-Term Deferral Period described in
Section 15.1 (except as otherwise provided below or consistent with the
requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.
(e)    Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the Fair Market Value of a share of
Stock determined by the method specified in the Award Agreement. Shares of Stock
issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5. Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.
10.6    Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by


26

--------------------------------------------------------------------------------





the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Performance Share Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date the
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date on which the Performance Shares are settled or the date
on which they are forfeited. Such Dividend Equivalent Rights, if any, shall be
credited to the Participant either in cash or in the form of additional whole
Performance Shares as of the date of payment of such cash dividends on Stock, as
determined by the Committee. The number of additional Performance Shares
(rounded to the nearest whole number), if any, to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on the dividend
payment date with respect to the number of shares of Stock represented by the
Performance Shares previously credited to the Participant by (b) the Fair Market
Value per share of Stock on such date. Dividend Equivalent Rights, if any, shall
be accumulated and paid to the extent that the related Performance Shares become
nonforfeitable. Settlement of Dividend Equivalent Rights may be made in cash,
shares of Stock, or a combination thereof as determined by the Committee, and
may be paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5. Dividend Equivalent Rights shall not be paid with
respect to Performance Units. In the event of a dividend or distribution paid in
shares of Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.4, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.
10.7    Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:
(a)    Death or Disability. If the Participant’s Service terminates because of
the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.
(b)    Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its discretion, may waive the
automatic forfeiture of all or any portion of any such Award and determine the
final value of the Performance Award in the manner provided by


27

--------------------------------------------------------------------------------





Section 10.7(a). Payment of any amount pursuant to this Section shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.
10.8    Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
11.    CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.
Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall establish. Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:
11.1    Grant of Cash-Based Awards. Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.
11.2    Grant of Other Stock-Based Awards. The Committee may grant other types
of equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into common stock or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the Committee shall
determine. Other Stock-Based Awards may be made available as a form of payment
in the settlement of other Awards or as payment in lieu of compensation to which
a Participant is otherwise entitled. Other Stock-Based Awards may involve the
transfer of actual shares of Stock to Participants, or payment in cash or
otherwise of amounts based on the value of Stock and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.
11.3    Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or units based on such shares of Stock, as determined by the Committee.
The Committee may require the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. If the
Committee exercises its discretion to establish performance criteria, the final
value of Cash-Based Awards or Other Stock-Based Awards that will be paid to the
Participant will depend on the extent to which the performance criteria are met.


28

--------------------------------------------------------------------------------





11.4    Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards.
Payment or settlement, if any, with respect to a Cash-Based Award or an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash, shares of Stock or other securities or any combination thereof as the
Committee determines. To the extent applicable, payment or settlement with
respect to each Cash-Based Award and Other Stock-Based Award shall be made in
compliance with the requirements of Section 409A.
11.5    Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Other Stock-Based Awards until the date of the issuance of such
shares of Stock (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), if any, in
settlement of such Award. However, the Committee, in its discretion, may provide
in the Award Agreement evidencing any Other Stock-Based Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated. Such Dividend Equivalent Rights, if any, shall be paid in accordance
with the provisions set forth in Section 9.4. Dividend Equivalent Rights shall
not be granted with respect to Cash-Based Awards. In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.4, appropriate adjustments shall be made in the Participant’s Other
Stock-Based Award so that it represents the right to receive upon settlement any
and all new, substituted or additional securities or other property (other than
regular, periodic cash dividends) to which the Participant would be entitled by
reason of the shares of Stock issuable upon settlement of such Award, and all
such new, substituted or additional securities or other property shall be
immediately subject to the same Vesting Conditions and performance criteria, if
any, as are applicable to the Award.
11.6    Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.
11.7    Nontransferability of Cash-Based Awards and Other Stock-Based Awards.
Prior to the payment or settlement of a Cash-Based Award or Other Stock-Based
Award, the Award shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution. The Committee may impose
such additional restrictions on any shares of Stock issued in settlement of
Cash-Based Awards and Other Stock-Based Awards as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares


29

--------------------------------------------------------------------------------





of Stock are then listed and/or traded, or under any state securities laws or
foreign law applicable to such shares of Stock.
12.    STANDARD FORMS OF AWARD AGREEMENT.
12.1    Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement, which execution may be evidenced
by electronic means.
12.2    Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
13.    CHANGE IN CONTROL.
13.1    Effect of Change in Control on Awards. In the event of a Change in
Control, outstanding Awards shall be subject to the definitive agreement entered
into by the Company in connection with the Change in Control. Subject to the
requirements and limitations of Section 409A, if applicable, the Committee may
provide for any one or more of the following:
(a)    Accelerated Vesting. In its discretion, the Committee may provide in the
grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following the Change in Control, and to such extent as the Committee
determines.
(b)    Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in shares
of Stock shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each share of Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of


30

--------------------------------------------------------------------------------





the outstanding shares of Stock); provided, however, that if such consideration
is not solely common stock of the Acquiror, the Committee may, with the consent
of the Acquiror, provide for the consideration to be received upon the exercise
or settlement of the Award, for each share of Stock subject to the Award, to
consist solely of common stock of the Acquiror equal in Fair Market Value to the
per share consideration received by holders of Stock pursuant to the Change in
Control. Any Award or portion thereof which is neither assumed or continued by
the Acquiror in connection with the Change in Control nor exercised or settled
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.
(c)    Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award. In the event such determination is made by the
Committee, an Award having an exercise or purchase price per share equal to or
greater than the Fair Market Value of the consideration to be paid per share of
Stock in the Change in Control may be canceled without payment of consideration
to the holder thereof. Payment pursuant to this Section (reduced by applicable
withholding taxes, if any) shall be made to Participants in respect of the
vested portions of their canceled Awards as soon as practicable following the
date of the Change in Control and in respect of the unvested portions of their
canceled Awards in accordance with the vesting schedules applicable to such
Awards.
13.2    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. If any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant would subject the Participant to any excise tax pursuant to Section
4999 of the Code due to the characterization of such acceleration of vesting,
payment or benefit as an “excess parachute payment” under Section 280G of the
Code, then, provided such election would not subject the Participant to taxation
under Section 409A, the Participant may elect to reduce the amount of any
acceleration of vesting called for under the Award in order to avoid such
characterization.
(b)    Determination by Tax Firm. To aid the Participant in making any election
called for under Section 13.2(a), no later than the date of the occurrence of
any event that might reasonably be anticipated to result in an “excess parachute
payment” to the Participant as described in Section 13.2(a), the Company shall
request a determination in writing by the professional firm engaged by the
Company for general tax purposes, or, if the tax firm so


31

--------------------------------------------------------------------------------





engaged by the Company is serving as accountant or auditor for the Acquiror, the
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section (the “Tax Firm”). As soon as practicable thereafter,
the Tax Firm shall determine and report to the Company and the Participant the
amount of such acceleration of vesting, payments and benefits which would
produce the greatest after-tax benefit to the Participant. For the purposes of
such determination, the Tax Firm may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Tax Firm such
information and documents as the Tax Firm may reasonably request in order to
make its required determination. The Company shall bear all fees and expenses
the Tax Firm charges in connection with its services contemplated by this
Section.
14.    COMPLIANCE WITH SECURITIES LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
15.    COMPLIANCE WITH SECTION 409A.
15.1    Awards Subject to Section 409A.The Company intends that Awards granted
pursuant to the Plan shall either be exempt from or comply with Section 409A,
and the Plan shall be so construed. The provisions of this Section 15 shall
apply to any Award or portion thereof that constitutes or provides for payment
of Section 409A Deferred Compensation. Such Awards may include, without
limitation:
(a)    A Nonstatutory Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
stock acquired pursuant to the exercise of the Award first becomes substantially
vested.
(b)    Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award at a time or upon an event that will or may
occur later than the


32

--------------------------------------------------------------------------------





end of the Short-Term Deferral Period (as defined below) or (ii) permits the
Participant granted the Award to elect one or more dates or events upon which
the Award will be settled after the end of the Short-Term Deferral Period.
Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.
15.2    Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections (each, an “Election”) that may be permitted or
required by the Committee pursuant to an Award providing Section 409A Deferred
Compensation:
(a)    Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.
(b)    Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to the Participant.
(c)    Elections shall continue in effect until a written revocation or change
in Election is received by the Company, except that a written revocation or
change in Election must be received by the Company prior to the last day for
making the Election determined in accordance with paragraph (b) above or as
permitted by Section 15.3.
15.3    Subsequent Elections. Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:
(a)    No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.
(b)    Each subsequent Election related to a payment in settlement of an Award
not described in Section 15.4(a)(ii), 15.4(a)(iii) or 15.4(a)(vi) must result in
a delay of the payment for a period of not less than five (5) years from the
date on which such payment would otherwise have been made.


33

--------------------------------------------------------------------------------





(c)    No subsequent Election related to a payment pursuant to
Section 15.4(a)(iv) shall be made less than twelve (12) months before the date
on which such payment would otherwise have been made.
(d)    Subsequent Elections shall continue in effect until a written revocation
or change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 15.3.
15.4    Payment of Section 409A Deferred Compensation.
(a)    Permissible Payments. Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:
(i)    The Participant’s “separation from service” (as defined by Section 409A);
(ii)    The Participant’s becoming “disabled” (as defined by Section 409A);
(iii)    The Participant’s death;
(iv)    A time or fixed schedule that is either (i) specified by the Committee
upon the grant of an Award and set forth in the Award Agreement evidencing such
Award or (ii) specified by the Participant in an Election complying with the
requirements of Section 15.2 or 15.3, as applicable;
(v)    A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or
(vi)    The occurrence of an “unforeseeable emergency” (as defined by Section
409A).
(b)    Installment Payments. It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.
(c)    Required Delay in Payment to Specified Employee Pursuant to Separation
from Service. Notwithstanding any provision of the Plan or an Award Agreement to
the contrary, except as otherwise permitted by Section 409A, no payment pursuant
to Section 15.4(a)(i) in settlement of an Award providing for Section 409A
Deferred Compensation may be made to a Participant who is a “specified employee”
(as defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if


34

--------------------------------------------------------------------------------





earlier, the date of the Participant’s death. All such amounts that would, but
for this paragraph, become payable prior to the Delayed Payment Date shall be
accumulated and paid on the Delayed Payment Date.
(d)    Payment Upon Disability. All distributions of Section 409A Deferred
Compensation payable pursuant to Section 15.4(a)(ii) by reason of a Participant
becoming disabled shall be paid in a lump sum or in periodic installments as
established by the Participant’s Election. If the Participant has made no
Election with respect to distributions of Section 409A Deferred Compensation
upon becoming disabled, all such distributions shall be paid in a lump sum upon
the determination that the Participant has become disabled.
(e)    Payment Upon Death. If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.
(f)    Payment Upon Change in Control. Notwithstanding any provision of the Plan
or an Award Agreement to the contrary, to the extent that any amount
constituting Section 409A Deferred Compensation would become payable under this
Plan by reason of a Change in Control, such amount shall become payable only if
the event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A. Any Award which constitutes Section 409A Deferred Compensation and which
would vest and otherwise become payable upon a Change in Control as a result of
the failure of the Acquiror to assume, continue or substitute for such Award in
accordance with Section 13.1(b) shall vest to the extent provided by such Award
but shall be converted automatically at the effective time of such Change in
Control into a right to receive, in cash on the date or dates such award would
have been settled in accordance with its then existing settlement schedule (or
as required by Section 15.4(c)), an amount or amounts equal in the aggregate to
the intrinsic value of the Award at the time of the Change in Control.
(g)    Payment Upon Unforeseeable Emergency. The Committee shall have the
authority to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment pursuant to Section 15.4(a)(vi)
in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
unforeseeable emergency. In such event, the amount(s) distributed with respect
to such unforeseeable emergency cannot exceed the amounts reasonably necessary
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets


35

--------------------------------------------------------------------------------





would not itself cause severe financial hardship) or by cessation of deferrals
under the Award. All distributions with respect to an unforeseeable emergency
shall be made in a lump sum upon the Committee’s determination that an
unforeseeable emergency has occurred. The Committee’s decision with respect to
whether an unforeseeable emergency has occurred and the manner in which, if at
all, the payment in settlement of an Award shall be altered or modified, shall
be final, conclusive, and not subject to approval or appeal.
(h)    Prohibition of Acceleration of Payments. Notwithstanding any provision of
the Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.
(i)    No Representation Regarding Section 409A Compliance. Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A. No Participating Company shall
be liable for any tax, penalty or interest imposed on a Participant by Section
409A.
16.    TAX WITHHOLDING.
16.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, to make adequate
provision for, the federal, state, local and foreign taxes (including social
insurance), if any, required by law to be withheld by any Participating Company
with respect to an Award or the shares acquired pursuant thereto. The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.
16.2    Withholding in or Directed Sale of Shares. The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company. The Fair Market Value of
any shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates (or the maximum individual statutory withholding
rates for the applicable jurisdiction if use of such rates would not result in
adverse accounting consequences or cost). The Company may require a Participant
to direct a broker, upon the vesting, exercise or settlement of an Award, to
sell a portion of the shares subject to the Award determined by the Company in
its discretion to be sufficient to cover the tax withholding obligations of any
Participating Company and to remit an amount equal to such tax withholding
obligations to such Participating Company in cash.


36

--------------------------------------------------------------------------------





17.    AMENDMENT, SUSPENSION OR TERMINATION OF PLAN.
The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Sections 4.2, 4.3 and
4.4), (b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s stockholders under any applicable law, regulation or rule,
including the rules of any stock exchange or quotation system upon which the
Stock may then be listed or quoted. No amendment, suspension or termination of
the Plan shall affect any then outstanding Award unless expressly provided by
the Committee. Except as provided by the next sentence, no amendment, suspension
or termination of the Plan may have a materially adverse effect on any then
outstanding Award without the consent of the Participant. Notwithstanding any
other provision of the Plan or any Award Agreement to the contrary, the
Committee may, in its sole and absolute discretion and without the consent of
any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.
18.    MISCELLANEOUS PROVISIONS.
18.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
18.2    Forfeiture Events.
(a)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service, or any accounting restatement due to material noncompliance of the
Company with any financial reporting requirements of securities laws as a result
of which, and to the extent that, such reduction, cancellation, forfeiture, or
recoupment is required by applicable securities laws. In addition, to the extent
that claw-back or similar provisions applicable to Awards are required by
applicable law, listing standards and/or policies adopted by the Company, Awards
granted under the Plan shall be subject to such provisions.


37

--------------------------------------------------------------------------------





(b)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.
18.3    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
18.4    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
18.5    Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.4 or another provision of the Plan.
18.6    Delivery of Title to Shares. Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.
18.7    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
18.8    Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for


38

--------------------------------------------------------------------------------





purposes of computing the benefits payable to any Participant under any
Participating Company’s retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.
In addition, unless a written employment agreement or other service agreement
specifically references Awards, a general reference to “benefits” or a similar
term in such agreement shall not be deemed to refer to Awards granted hereunder.
18.9    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
18.10    Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.
18.11    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.
18.12    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be considered unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have


39

--------------------------------------------------------------------------------





no claim against any Participating Company for any changes in the value of any
assets which may be invested or reinvested by the Company with respect to the
Plan.
18.13    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of law rules.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the SolarWinds Corporation 2018 Equity Incentive Plan as
duly adopted by the Board on October 4, 2018.
/s/ JASON W. BLISS
Jason W. Bliss, Secretary





40

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
NOTICE OF GRANT OF STOCK OPTION
(For U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the SolarWinds
Corporation 2018 Equity Incentive Plan (the “Plan”), as follows:


Participant:
 
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
 
Number of Option Shares:
 
 
, subject to adjustment as provided by the Option Agreement.
Exercise Price:
 
$
 
 
 
Vesting Start Date:
 
 
 
 
 
Option Expiration Date:
 
The tenth anniversary of the Date of Grant
 
Tax Status of Option:
 
__________________Stock Option. (Enter “Incentive” or “Nonstatutory.” If blank,
this Option will be a Nonstatutory Stock Option.)
 
 
 
 
 
 
Vested Shares:
 
Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested
Ratio” determined as of such date, as follows:
 
 
 
 
 
Vested Ratio
 
 
[                               ]
 
 
 
Superseding Agreement:
 
None



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Option
Agreement and the Plan, both of which are made a part of this document, and by
the Superseding Agreement, if any. The Participant acknowledges that copies of
the Plan, the Option Agreement and the prospectus for the Plan are available to
the Participant through an online equity administration system established by
the Company or a third party designated by the Company and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Option Agreement and the Plan, and hereby
accepts the Option subject to all of their terms and conditions.


SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 



ATTACHMENTS:
2018 Equity Incentive Plan, as amended to the Date of Grant; Stock Option
Agreement, Exercise Notice and Plan Prospectus



1

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
STOCK OPTION AGREEMENT
(For U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Option Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the
SolarWinds Corporation 2018 Equity Incentive Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by reference.
By signing the Grant Notice, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the United States Securities and Exchange
Commission of shares issuable pursuant to the Option (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1.Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.TAX CONSEQUENCES.
2.2.Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.
a.Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)


1

--------------------------------------------------------------------------------




b.Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.
2.3.ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)
3.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
4.EXERCISE OF THE OPTION.
4.1.Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of


2

--------------------------------------------------------------------------------




shares previously acquired upon exercise of the Option. In no event shall the
Option be exercisable for more shares than the Number of Option Shares, as
adjusted pursuant to Section 9.
4.2.Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.
4.3.Payment of Exercise Price.
a.Forms of Consideration Authorized. Except as otherwise provided below, payment
of the aggregate Exercise Price for the number of shares of Stock for which the
Option is being exercised shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
b.Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
i.Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).


3

--------------------------------------------------------------------------------




ii.Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
iii.Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4.Tax Withholding.
a.In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.
b.Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates if required to avoid liability classification of the Option
under generally accepted accounting principles in the United States.
4.5.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant


4

--------------------------------------------------------------------------------




with any broker with which the Participant has an account relationship of which
the Company has notice any or all shares acquired by the Participant pursuant to
the exercise of the Option. Except as provided by the preceding sentence, a
certificate for the shares as to which the Option is exercised shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
4.6.Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
4.7.Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.NONTRANSFERABILITY OF THE OPTION.
During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
6.TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date


5

--------------------------------------------------------------------------------




for exercising the Option following termination of the Participant’s Service as
described in Section 7, or (c) a Change in Control to the extent provided in
Section 8.
7.EFFECT OF TERMINATION OF SERVICE.
7.1.Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
a.Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
b.Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.
c.Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.
d.Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
7.2.Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions, or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.
8.EFFECT OF CHANGE IN CONTROL.


6

--------------------------------------------------------------------------------




In the event of a Change in Control, the Option shall be treated as set forth in
Section 13 of the Plan.
9.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
The Option shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
10.RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.
11.NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.
The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.


7

--------------------------------------------------------------------------------




12.LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO EITHER THE TWO YEAR ANNIVERSARY OF THE DATE OF GRANT OR
THE ONE-YEAR ANNIVERSARY OF THE DATE OF EXERCISE. SHOULD THE REGISTERED HOLDER
ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND FOREGO ISO TAX
TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE CORPORATION
IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE
INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF
ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED ABOVE.”
13.MISCELLANEOUS PROVISIONS.
13.1.Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion
thereof without the consent of the Participant unless such termination or
amendment is necessary to comply with any applicable law or government
regulation. No amendment or addition to this Option Agreement shall be effective
unless in writing.
13.2.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
13.3.Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.4.Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness


8

--------------------------------------------------------------------------------




only upon actual receipt of such notice) upon personal delivery, electronic
delivery at the e-mail address, if any, provided for the Participant by a
Participating Company, electronic delivery through an online equity
administration system established and maintained by the Participating Company or
a third party designated by the Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
a.Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company. Any and all such documents and
notices may be electronically signed.
b.Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 13.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 13.4(a). The Participant agrees that any and all such documents
requiring a signature may be electronically signed and that such electronic
signature shall have the same effect as handwritten signature for the purposes
of validity, enforceability and admissibility. The Participant acknowledges that
he or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 13.4(a)
or may change the electronic mail address to which such documents are to be
delivered (if the Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.4(a).
13.5.Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such


9

--------------------------------------------------------------------------------




subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.
13.6.Applicable Law. This Option Agreement shall be governed by the laws of the
State of Delaware, without regard to its conflict of law rules.
13.7.Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




10

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
NOTICE OF GRANT OF STOCK OPTION
(For Non-U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the SolarWinds
Corporation 2018 Equity Incentive Plan (the “Plan”), as follows:


Participant:
 
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
 
Number of Option Shares:
 
__________________, subject to adjustment as provided by the Option Agreement.
Exercise Price:
 
$
 
 
 
Vesting Start Date:
 
 
 
 
 
Option Expiration Date:
 
The tenth anniversary of the Date of Grant
Vested Shares:
 
Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested
Ratio” determined as of such date, as follows:
 
 
 
 
 
Vested Ratio


 
[
 
]
 
 
Superseding Agreement:
 
None



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Option
Agreement and the Plan, both of which are made a part of this document, and by
the Superseding Agreement, if any. The Participant acknowledges that copies of
the Plan, the Option Agreement and the prospectus for the Plan are available to
the Participant through an online equity administration system established by
the Company or a third party designated by the Company and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Option Agreement and the Plan, and hereby
accepts the Option subject to all of their terms and conditions.
SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 

ATTACHMENTS:2018 Equity Incentive Plan, as amended to the Date of Grant; Stock
Option Agreement, Exercise Notice and Plan Prospectus




1

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
STOCK OPTION AGREEMENT
(For Non-U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Option Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the
SolarWinds Corporation 2018 Equity Incentive Plan (the “Plan”), as amended to
the Date of Grant, the provisions of which are incorporated herein by reference.
By signing the Grant Notice, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the United States Securities and Exchange
Commission of shares issuable pursuant to the Option (the “Plan Prospectus”),
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, this Option Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Option Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1.Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
TAX CONSEQUENCES.

2.1.Tax Status of Option. For purposes of U.S. taxation, to the extent
applicable, this Option is intended to be a Nonstatutory Stock Option.
3.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with


1

--------------------------------------------------------------------------------




respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
4.
EXERCISE OF THE OPTION.

4.1.Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.
4.2.Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price and Tax Obligation
due upon exercise for the number of shares of Stock being purchased. The Option
shall be deemed to be exercised upon receipt by the Company of such electronic
or written Exercise Notice and the aggregate Exercise Price.
4.3.Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.


 
2
 

--------------------------------------------------------------------------------




(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).
(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4.Tax Withholding.
(a)In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations in
connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, or the subsequent sale of shares upon exercise of the
Option (the “Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations legally due by the Participant is and remains
the Participant’s responsibility and that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Obligations
and (b) does not commit to structure the terms of the grant or any other aspect
of the Option to reduce or eliminate the Participant’s liability for Tax
Obligations. The Participant shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax Obligations of the Company and
any other Participating Company at the time such Tax Obligations


 
3
 

--------------------------------------------------------------------------------




arise. In this regard, the Participant hereby authorizes withholding of all
applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Option. The Company shall have no obligation to
deliver shares until the Tax Obligations as described in this Section have been
satisfied by the Participant.
(b)Withholding in Shares. If permissible under applicable law, including local
law, the Company shall have the right, but not the obligation, to require the
Participant to satisfy all or any portion of the Tax Obligations upon exercise
of the Option by deducting from the shares otherwise issuable to the Participant
upon such exercise a number of whole shares having a fair market value, as
determined by the Company as of the date of exercise, not in excess of the
amount of such Tax Obligations determined by the applicable minimum statutory
withholding rates.
4.5.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
4.6.Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.


 
4
 

--------------------------------------------------------------------------------




4.7.Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.
NONSTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
6.TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.
EFFECT OF TERMINATION OF SERVICE.

7.1.Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
(a)Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
(b)Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.
(c)Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following


 
5
 

--------------------------------------------------------------------------------




the Participant’s termination of Service and during any period in which the
Option otherwise would remain exercisable, the Participant engages in any act
that would constitute Cause, the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service or act.
(d)Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
7.2.Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions, or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.
8.
EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Option shall be treated as set forth in
Section 13 of the Plan.
9.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Option shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
10.
RIGHTS AS A STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.
11.
SERVICE AND EMPLOYMENT CONDITIONS.

In accepting the Option, the Participant acknowledges, understands and agrees
that:


 
6
 

--------------------------------------------------------------------------------




(a)Any notice period mandated under local law shall not be treated as Service
for the purpose of determining the vesting of the Options; and the Participant’s
right to vesting of the Options after termination of Service, if any, will be
measured by the date of termination of the Participant’s active Service and will
not be extended by any notice period mandated under local law. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.
(b)The vesting of the Options shall cease upon, and no additional Options shall
become vested following, the Participant’s termination of Service for any reason
except as may be explicitly provided by the Plan or this Agreement.
(c)The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(d)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.
(e)All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.
(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of with any Participating Company to terminate the Participant’s Service
at any time, with or without cause.
(g)The Participant is voluntarily participating in the Plan.
(h)The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.
(i)The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(j)In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.
(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon exercise of the Option,
the value of those shares may increase or decrease.


 
7
 

--------------------------------------------------------------------------------




(l)No claim or entitlement to compensation or damages arises from termination of
the Option or diminution in value of the Options or shares acquired upon
exercise of the Option resulting from termination of the Participant’s Service
(for any reason whether or not in breach of local law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.
12.
DATA PRIVACY CONSENT.

The following provisions shall only apply to the Participant if he or she
resides outside the European Economic Area:
(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in the Agreement and any other
Option materials (“Data”) by and among, as applicable, the Company and any
Participating Company for the exclusive purpose of implementing, administering,
and managing his or her participation in the Plan.
(b)The Participant understands that the Company and Participating Company(ies)
may collect, maintain, process and disclose, certain personal information about
him or her, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all equity awards or any other entitlement to
stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the exclusive purpose of implementing, administering and,
managing the Plan.
(c)The Participant understands that Data will be transferred to one or more
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different, including less stringent, data privacy laws and
protections than his or her country. The Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the Company
and any other possible recipients that may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require


 
8
 

--------------------------------------------------------------------------------




any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Options, in any case without cost, by contacting in writing his
or her local human resources representative. Further, the Participant
understands that he or she is providing these consents on a purely voluntary
basis. If the Participant does not consent or if he or she later seeks to revoke
his or her consent, his or her engagement as a service provider with the Company
or a Participating Company will not be adversely affected; the only consequence
of refusing or withdrawing his or her consent is that the Company will not be
able to grant him or her Options under the Plan or administer or maintain
options. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan
(including the right to retain these Options). The Participant understands that
he or she may contact his or her local human resources representative for more
information on the consequences of his or her refusal to consent or withdrawal
of consent.
The following provisions shall only apply to the Participant if he or she
resides in the European Economic Area or in the United Kingdom:
(e)Data Collected and Purposes of Collection. The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Options (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Options granted,
canceled, vested, unvested or outstanding in Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”). The Data is collected from the Participant, the Participating Company,
and from the Company or other Subsidiary companies, for the purpose of
implementing, administering and managing the Plan pursuant to the terms of this
Agreement. The legal bases (that is, the legal justification) for processing the
Data is that it is necessary to perform the Agreement (including to administer
and manage the Plan) and in Company’s legitimate interests, which means that
Company is using the relevant Data to conduct and develop its business
activities, subject to your interest and fundamental rights. The Data must be
provided in order for the Participant to participate in the Plan and for the
parties to the Agreement to perform their respective obligations thereunder. If
the Participant does not provide Data, he or she will not be able to participate
in the Plan and become a party to the Agreement.
(f)Transfers and Retention of Data. The Participant understands that the Data
will be transferred to and among Company and Company’s other subsidiaries or
affiliates (including Participating Company), as well as service providers (such
as stock administration providers, brokers, transfer agents, accounting firms,
payroll processing firms or tax firms) for the purposes explained above. The
Participant understands that the recipients of the Data may be located in the
United States and in other jurisdictions outside of the European Economic Area
where we or our service providers have operations. The United States and some of
these other jurisdictions have not been found by the European Commission to have
adequate data protection safeguards. If


 
9
 

--------------------------------------------------------------------------------




Company or its affiliates or subsidiaries transfer Data outside of the European
Economic Area, we will take steps as required and recognized by the European
Commission to provide adequate safeguards for the transferred Data, such as the
European Commission approved standard contractual clauses or certification
schemes, such as the EU-US Privacy Shield. You have a right to obtain details of
the mechanism(s) under which your Data is transferred outside of the European
Economic Area, Switzerland, or the United Kingdom, which you may exercise by
contacting privacy@solarwinds.com.
(g)The Participant’s Rights in Respect of Data. The Participant has the right to
access Participant’s Data being processed by the Company as well as understand
why Company is processing such Data. Additionally, subject to applicable law,
Participant is entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). Further, subject to applicable law, Participant
may be entitled to the following rights in regard to his or her Data: (i) to
object to the processing of Data; (ii) to have his or her Data erased, under
certain circumstances, such as where it is no longer necessary in relation to
the purposes for which it was processed; (iii) to restrict the processing of the
Participant’s Data so that it is stored but not actively processed (e.g., while
the Company assesses whether the Participant is entitled to have Data erased)
under certain circumstances; (iv) to port a copy of the Data provided pursuant
to the Agreement or generated by the Participant, in a common machine-readable
format; (v) to withdraw Participant’s consent to Company’s processing of Data;
and (vi) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise the
Participant’s rights, he or she may complete the form located:
https://www.solarwinds.com/legal/personal-data-request-internal. Please note,
Company may request proof of identity, and reserve the right to charge a fee
where permitted by law, including if the request is manifestly unfounded or
excessive. Company will endeavor to respond to a Participant inquiry with the
applicable timeframe. If Participant would like to lodge a complaint in regard
to how Company is processing Participants Data, the Participant may also contact
the relevant data protection supervisory authority.
13.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.
14.
MISCELLANEOUS PROVISIONS.

14.1.Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion
thereof without the consent of the Participant unless such termination or
amendment is necessary to comply with any applicable law or government
regulation. No amendment or addition to this Option Agreement shall be effective
unless in writing.


 
10
 

--------------------------------------------------------------------------------




14.2.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
14.3.Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
14.4.Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, electronic
delivery through an online equity administration system established and
maintained by the Participating Company or a third party designated by the
Participating Company, or upon deposit in the U.S. Post Office or foreign postal
service, by registered or certified mail, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address of such party set forth in the Grant Notice or at such
other address as such party may designate in writing from time to time to the
other party.
(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company. Any and all such documents and
notices may be electronically signed.
(b)Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 14.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 14.4(a). The Participant agrees that any and all such documents
requiring a signature may be electronically signed and that such electronic
signature shall have the same effect as handwritten signature for the purposes
of validity, enforceability and admissibility. The Participant acknowledges that
he or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents


 
11
 

--------------------------------------------------------------------------------




if the attempted electronic delivery of such documents fails. The Participant
may revoke his or her consent to the electronic delivery of documents described
in Section 14.4(a) or may change the electronic mail address to which such
documents are to be delivered (if the Participant has provided an electronic
mail address) at any time by notifying the Company of such revoked consent or
revised e-mail address by telephone, postal service or electronic mail. Finally,
the Participant understands that he or she is not required to consent to
electronic delivery of documents described in Section 14.4(a).
14.5.Country-Specific Terms and Conditions. Notwithstanding any other provision
of this Agreement to the contrary, the Option shall be subject to the specific
terms and conditions, if any, set forth in Appendix A to this Agreement which
are applicable to the Participant’s country of residence, the provisions of
which are incorporated in and constitute part of this Agreement. Moreover, if
the Participant relocates to one of the countries included in Appendix A, the
specific terms and conditions applicable to such country will apply to the
Option to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.
14.6.Foreign Exchange / Exchange Control. The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the issuance, delivery or sale of the shares of Stock pursuant
to the Option and that the Participant shall be responsible for any associated
compliance or reporting of inbound international fund transfers required under
applicable law. The Participant is advised to seek appropriate professional
advice as to how the foreign exchange or exchange control regulations apply to
the Participant’s specific situation.
14.7.Language. If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, subject to local law.
14.8.Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Option Agreement and the Plan shall survive any exercise of the
Option and shall remain in full force and effect.
14.9.Applicable Law. This Option Agreement shall be governed by the laws of the
State of Delaware, without regard to its conflict of law rules.
14.10.Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


 
12
 

--------------------------------------------------------------------------------




APPENDIX A


SOLARWINDS CORPORATION
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
FOR NON-US PARTICIPANTS


Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the shares or sells the shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Options, or is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
Participant in the same manner. In addition, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant under these circumstances.






 
13
 

--------------------------------------------------------------------------------




AUSTRALIA
Notifications
Securities Law Information. The offering and resale of shares of Stock acquired
under the Plan to a person or entity resident in Australia may be subject to
disclosure requirements under Australian law. You should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.
Australian Securities Laws. If Participant acquires shares of Stock under the
Plan and resells them in Australia, he or she may be required to comply with
certain Australian securities law disclosure requirements.
Exchange Control. Participant acknowledges and agrees that it is the
Participant’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the outflow or inflow of funds from the
exercise of the Option or subsequent sale of the shares of Stock and any
dividends (if any) and that the Participant shall be responsible for any
reporting of inbound international fund transfers required under applicable law.
The Participant is advised to seek appropriate professional advice as to how the
exchange control regulations apply to the Participant’s specific situation.
Foreign Exchange Notification. Details of the current market price of shares in
the Company in $USD are available on the NYSE website, https://www.nyse.com/.
The current market price of shares in the Company in $AUD is available from the
Company on request from the Company’s stock administrator.
Financial Product Advice. The Company is not providing any tax, legal, or
financial advice to the Participant and is not making any recommendations
regarding participation in the Plan or the acquisition or sale of securities
acquired under the Plan. The Company recommends that Participants obtain their
own financial product advice that takes into account the Participant’s
objectives, financial situations and needs, from a person who is licensed by the
Australian Securities and Investments Commission to give such advice.
Offer of Stock Awards. The Board, in its absolute discretion, may make a written
offer to an eligible Participant who is an Australian resident it chooses to
accept Options.
The offer shall specify the maximum number of Options subject to a stock award
which the Participant may accept, the date of grant, the expiration date, the
vesting conditions (if any), any applicable holding period and any disposal
restrictions attaching to the Options or the resultant shares (all of which may
be set by the Board in its absolute discretion).
The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth).
The offer shall be accompanied by an acceptance form and a copy of the Plan and
the Agreement or, alternatively, details on how Participant may obtain a copy of
the Plan and the Agreement.


 
14
 

--------------------------------------------------------------------------------




Grant of Awards. If Participant validly accept the Board’s offer of Options, the
Board must grant Participant the Options for the number of shares for which the
Options were accepted. However, the Board must not do so if Participant has
ceased to be an eligible person at the date when the Option is to be granted or
the Company is otherwise prohibited from doing so under the Corporations Act
2001(Cth) (the “Corporations Act”) without a disclosure document, product
disclosure statement or similar document.
The Company must provide a stock award agreement in respect of the stock award
granted to Participant to be executed by Participant as soon as practicable
after the date of grant.
Stock awards granted to Participant under this Appendix that are Options must
not have an Expiration Date exceeding fifteen (15) years from the date of grant.
Tax Deferred Treatment.
Ordinary Shares. Options issued to Participant under this Appendix must relate
to ordinary shares. For the purpose of this Appendix, ordinary shares shall be
defined in accordance with its ordinary meaning under Australian law.
Predominant business of the Company. Options must not be issued where those
Options relate to shares in a company that has a predominant business of the
acquisition, sale or holding of shares, securities or other investments.
Real risk of forfeiture. Stock awards that are Options issued to you must have a
real risk of forfeiture, the vesting conditions by which this risk is achieved
is to be determined by the Board in its absolute discretion.
10% limit on shareholding and voting power. Immediately after Participant
acquires the Options, Participant must not: (i) hold a beneficial interest in
more than 10% of the shares in the Company; or (ii) be in a position to cast, or
control the casting of, more than 10% of the maximum number of votes that might
be cast at a general meeting of the Company. For the purposes of these
thresholds, stock awards that are Options are treated as if they have been
vested and converted into common stock.
BELARUS
Terms and Conditions
Exercise of Options and Sale of Shares.  This provision supplements paragraph 4
of the Agreement.
Due to local regulatory requirements, upon the exercise of the Options, you
agree to the immediate sale of any shares to be issued to you upon exercise of
the Option.  You further agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such shares (on your
behalf pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such shares.  You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the shares at any


 
15
 

--------------------------------------------------------------------------------




particular price.  Upon the sale of the shares, the Company agrees to pay you
the cash proceeds from the sale of the shares, less any brokerage fees or
commissions and subject to any obligation to satisfy tax-related items.  You
acknowledge that you are not aware of any material nonpublic information with
respect to the Company or any securities of the Company as of the date of this
Agreement.
Notifications
Exchange Control Information.   You may need to obtain a permit from the
National Bank of the Republic of Belarus (the “National Bank”) in order to
acquire shares upon exercise of the Options.  To obtain the permit, it is
necessary to submit certain documents to the National Bank, likely including:
(i) an application; (ii) a copy of a personal identification document; (iii)
information on the shares to be acquired (e.g., type, number, par value, name of
the issuer); and (iv) a copy of the Agreement. 
Please note that exchange control regulations in Belarus are subject to change. 
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior acquiring shares or receiving
proceeds from the sale of shares acquired under the Plan.  You are responsible
for ensuring compliance with all exchange control laws in Belarus. 


CANADA
Terms and Conditions
Termination of Continuous Service Status. In the event of Participant’s
termination (for any reason whatsoever, whether or not later found to be invalid
and whether or not in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment or service
agreement, if any), Participant’s right to vest in the Option under the Plan, if
any, will terminate effective as of (1) the date that the Participant is no
longer actively employed or providing services to the Company or the Parent or
Participating Company employing or retaining Participant, or at the discretion
of the Committee, (2) the date the Participant receives notice of Termination
from the Company or the Participating Company employing or retaining
Participant, if earlier than (1), regardless of any notice period or period of
pay in lieu of such notice required under local law (including, but not limited
to statutory law, regulatory law and/or common law); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of Participant’s Option
grant (including, but not limited to, whether Participant may still be
considered actively employed or providing services while on an approved leave of
absence).
The following provisions apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


 
16
 

--------------------------------------------------------------------------------




Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Participating Company and the
Committee to disclose and discuss the Plan with their advisors. Participant
further authorizes the Company and any Affiliate to record such information and
to keep such information in Participant’s employee file.
Notifications
Award Payable Only in Shares. Notwithstanding anything to the contrary in the
Plan or Agreement, the grant of the Option does not provide any right for
Participant to receive a cash payment, and the Option is payable in shares of
Stock only.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., shares acquired under the Plan and Options)
on form T1135 (Foreign Income Verification Statement) if the total cost of their
foreign property exceeds C$100,000 at any time in the year. It is the
Participant's responsibility to comply with these reporting obligations, and the
Participant should consult his or her own personal tax advisor in this regard.
CZECH REPUBLIC
Notifications
Securities Disclaimer. The grant of the Options under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Directive as implemented in the Czech Republic.
Exchange Control Information. The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the Options
and the opening and maintenance of a foreign account (if applicable). However,
because exchange control regulations change frequently and without notice, the
Participant is advised to consult a personal legal advisor prior to the vesting
of the Options to ensure compliance with current regulations. The Participant
understands and agrees that it is his or her responsibility to comply with
applicable Czech exchange control laws.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired


 
17
 

--------------------------------------------------------------------------------




under the Plan, the bank will make the report for you.  In addition, you must
report any receivables, payables, or debts in foreign currency exceeding an
amount of €5,000,000 on a monthly basis.
Terms and Conditions
Securities Disclaimer. The grant of an Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.


IRELAND
Notifications
Director Notification Obligation. Participant acknowledges that if he or she is
a director, shadow director or secretary of an Irish Affiliate, Participant must
notify the Irish Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., the Option, shares of Stock,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of Participant’s spouse
or children under the age of 18 (whose interests will be attributed to
Participant if Participant is a director, shadow director or secretary).
Securities Disclaimer. The grant of the Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
Terms and Conditions
Tax Indemnity. The references in the Plan to “tax” or “taxes” includes any and
all taxes, charges, levies and contributions in Ireland or elsewhere, to
include, in particular, Universal Social Charge (USC) and Pay Related Social
Insurance (PRSI) (“Taxes”).
The Participant shall be accountable for any Taxes, which are chargeable on any
assessable income deriving from the grant, vesting or exercise of, or other
dealing in Options or shares issued pursuant to Options. The Company shall not
become liable for any Taxes, as a result of the Participant’s participation in
the Plan. In respect of such assessable income, the Participant shall indemnify
the Company and (at the direction of the Company) any Participating Company,
which is or may be treated as the employer of the Participant in respect of the
Taxes (the “Tax Liabilities”).
Pursuant to the indemnity referred to herein, where necessary, the Participant
shall make such arrangements, as the Company requires to meet the cost of the
Tax Liabilities, including at the direction of the Company any of the following:
making a cash payment of an appropriate amount to the relevant company whether
by check, banker's draft or deduction from salary in time to enable the Company
to remit such amount to the Irish Revenue Commissioners before the 14th day
following the end of the month in which the event


 
18
 

--------------------------------------------------------------------------------




giving rise to the Tax Liabilities occurred; or
appointing the Company as agent and / or attorney for the sale of sufficient
shares, acquired pursuant to the grant, vesting or other dealing in Options, or
shares issued pursuant to Options to cover the Tax Liabilities and authorizing
the payment to the relevant company of the appropriate amount (including all
reasonable fees, commissions and expenses incurred by the relevant company in
relation to such sale) out of the net proceeds of sale of the shares.
Employment Rights. The Participant acknowledges that his or her terms of
employment shall not be affected in any way by his or her participation in the
Plan, which shall not form part of such terms (either expressly or impliedly).
The Participant acknowledges that his or her participation in the Plan shall be
subject at all times to the rules of the Plan as may be amended from time to
time. If on termination of the Participant’s employment (whether lawfully,
unlawfully, or in breach of contract) he or she loses any rights or benefits
under the Plan (including any rights or benefits which he or she would not have
lost had his or her employment not been terminated), the Participant hereby
acknowledges that he or she shall not be entitled to (and hereby waives) any
compensation for the loss of any rights or benefits under the Plan, or any
replacement or successor plan.
The Plan is entirely discretionary and may be suspended or terminated by the
Board or by the Company at any time for any reason. Participation in the Plan is
entirely discretionary and does not create any contractual or other right to
receive future grants of Options or benefits in lieu of Options. All
determinations with respect to future grants will be at the sole discretion of
the Board or the Company. Rights under the Plan are not pensionable.


NETHERLANDS
Notifications
Prohibition Against Insider Trading. The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares acquired under
the Plan. In particular, the Participant may be prohibited from effecting
certain share transactions if the Participant has insider information regarding
the Company. Below is a discussion of the applicable restrictions. The
Participant is advised to read the discussion carefully to determine whether the
insider rules could apply to the Participant. If it is uncertain whether the
insider rules apply, the Company recommends that the Participant consult with a
legal advisor. The Company cannot be held liable if the Participant violates the
Dutch insider trading rules. The Participant is responsible for ensuring
Participant’s compliance with these rules.
Dutch securities laws prohibit insider trading. The European Market Abuse
Regulation (MAR), is applicable in the Netherlands. For further information,
Participant is referred to the website of the Authority for the Financial
Markets (AFM): https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.
Given the broad scope of the definition of inside information, certain employees
of the Company


 
19
 

--------------------------------------------------------------------------------




working at its Dutch Participating Company may have inside information and thus
are prohibited from making a transaction in securities in the Netherlands at a
time when they have such inside information. By entering into this Agreement and
participating in the Plan, the Participant acknowledges having read and
understood the notification above and acknowledges that it is the Participant’s
responsibility to comply with the Dutch insider trading rules, as discussed
herein.
Securities Disclaimer. The grant of the Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Netherlands.
PHILIPPINES
Notifications


Securities Law Information. The Participant acknowledges that he or she is
permitted to sell shares of Stock acquired under the Plan through the broker,
provided that such sale takes place outside of the Philippines through the
facilities of the NYSE on which the shares of Stock are listed.
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


POLAND
Foreign Exchange Notice, The Participant understands and acknowledges that the
Participant must notify the National Bank of Poland of the value of all foreign
share ownership, including but not limited to shares acquired under the Plan, if
such ownership exceeds a designated threshold. If required, the reports are due
on a quarterly basis by the 20th day following the end of each quarter. The
reports are filed on special forms available on the website of the National Bank
of Poland. In addition, Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Participant is strongly encouraged to
consult with an appropriate legal advisor regarding these requirements.
Securities Disclaimer. The grant of the Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Poland.
SINGAPORE
Notifications
Securities Law Information. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the Option is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore of the shares


 
20
 

--------------------------------------------------------------------------------




acquired through the vesting of the Option or any offer of such sale in
Singapore unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.
Chief Executive Officer and Director Notification. If the Participant is a Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singaporean member of the Company or a Participating Company, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the
Singaporean Participating Company in writing when the Participant receives an
interest (e.g., the Option) in the Company within two business days (i) its
acquisition or disposal, (ii) any change in a previously disclosed interest
(e.g., when the shares are sold), or (iii) becoming a CEO, director, associate
director or shadow director.


UNITED KINGDOM
Notifications
Tax Consultation. The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors the Participant deems appropriate in connection with the acquisition or
disposition of the shares and that the Participant is not relying on the company
or any Participating Company for any tax advice.
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Option is exclusively available in the UK to bona fide
employees and former employees of the Company or its Affiliate.
****
End of the Appendix








 
21
 

--------------------------------------------------------------------------------







SOLARWINDS CORPORATION
NOTICE OF GRANT OF PERFORMANCE SHARE UNITS (SHARES)
(For US Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of Performance Share Units (Shares) pursuant to the Solarwinds
Corporation 2018 Equity Incentive Plan (the “Plan”), each of which represents
the right to receive on the applicable Settlement Date one (1) share of Stock,
as follows:


Participant:
 
____________________
Employee ID:
 
Date of Grant:
 
____________________
Target Number of Performance Shares:
 
_____________, subject to adjustment as provided by the Performance Share Unit
Agreement (Shares).
Maximum Number of Performance Shares:
 
_____________, subject to adjustment as provided by the Performance Share Unit
Agreement (Shares).
Performance Period:
 
Company fiscal year(s) beginning _____________ and ending _____________.
Performance Measures:
 
[Performance Measure A] and [Performance Measure B], as defined in the attached
Performance Goal Appendix.
Earned Performance Shares:
 
Except as provided by the Performance Share Unit Agreement (Shares), the number
of Earned Performance Shares, if any (not to exceed the Maximum Number of
Performance Shares), shall equal the product of (i) the Target Number of
Performance Shares and (ii) the sum of the [Performance Measure A] Multiplier
and the [Performance Measure B] Multiplier, both as defined in the attached
Performance Goal Appendix.
Settlement Date:
 
For each Earned Performance Share, except as otherwise provided by the
Performance Share Unit Agreement (Shares), the date on which such Earned
Performance Share becomes a Vested Performance Share in accordance with the
vesting schedule set forth below.
Vested Performance Shares:
 
Except as provided by the Performance Share Unit Agreement (Shares) and provided
that the Participant’s Service has not terminated prior to the applicable date,
the number of Earned Performance Shares, if any, that shall become Vested
Performance Shares on each of the following Vesting Dates is determined by
multiplying the total number of Earned Performance Shares by the Vested Ratio,
as follows:
 
 
Vesting Date
Vested Ratio
 
Superseding Agreement:
 
[None]
 
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Performance Share Unit Agreement (Shares) to the contrary,
supersede any inconsistent term or condition set forth in the Performance Share
Unit Agreement (Shares) to the extent intended by such Superseding Agreement.

___________________________
1 Grant Notice to be modified by the Company to match desired goals.


1

--------------------------------------------------------------------------------




By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and the attached Performance Goal
Appendix and by the provisions of the Plan and the Performance Share Unit
Agreement (Shares), all of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Performance Share Unit
Agreement (Shares) and the prospectus for the Plan are available to the
Participant through an online equity administration system established by the
Company or a third party designated by the Company and may be viewed and printed
by the Participant for attachment to the Participant’s copy of this Grant
Notice. The Participant represents that the Participant has read and is familiar
with the provisions of the Plan and Performance Share Unit Agreement (Shares),
and hereby accepts the Award subject to all of their terms and conditions.


SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
 
[officer name]
 
Signature
 
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 



ATTACHMENTS:
Performance Goal Appendix, 2018 Equity Incentive Plan, as amended to the Date of
Grant; Performance Share Unit Agreement (Shares) and Plan Prospectus



2

--------------------------------------------------------------------------------




PERFORMANCE GOAL APPENDIX2 
TO
SOLARWINDS CORPORATION
NOTICE OF GRANT OF PERFORMANCE SHARES
(For U.S. Participants)
1.“[Performance Measure A]” means __________________________.
2.“[Performance Measure B]” means __________________________.
3.“[Performance Measure A] Target” means an amount of [Performance Measure A]
equal to ____________________.
4.“[Performance Measure B] Target” means an amount of [Performance Measure B]
equal to ____________________.
5.“[Performance Measure A] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure A] Target
 
[Performance Measure A] Multiplier
Less than 95%
 
0.00
95%
 
0.75
100%
 
1.00
105%
 
1.25
110%
 
1.50
115%
 
1.75
Equal to or greater than 120%
 
2.00

The [Performance Measure A] Multiplier for percentages of achievement of the
[Performance Measure A] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.
6.“[Performance Measure B] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure B] Target
 
[Performance Measure B] Multiplier
Less than 95%
 
0.00
95%
 
0.50
Equal to or greater than 100%
 
1.00

The [Performance Measure B] Multiplier for percentages of achievement of the
[Performance Measure B] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.
___________________________
2 Appendix to be modified or replaced by the Company to match desired goals.


3

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT (SHARES)
(For US Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Performance Share Units (Shares) (the “Grant Notice”) to
which this Performance Share Unit Agreement (Shares) (the “Agreement”) is
attached an Award consisting of Performance Shares subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice (including the Performance Goal Appendix
thereto), this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the United States Securities and Exchange
Commission of the shares issuable pursuant to the Award (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
(a)“Performance Shares” mean the Performance Shares originally granted pursuant
to the Award credited pursuant to the Award, as both shall be adjusted from time
to time pursuant to Section 10. Each Performance Share represents a right to
receive on the Settlement Date one (1) share of Stock, subject to further
restrictions as provided by this Agreement, if such Performance Share is then a
Vested Performance Share.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice (including the
Performance Goal Appendix), this Agreement, the Plan or any other form of
agreement or other document employed by the Company in the administration of the
Plan or the Award shall be determined by the Committee. All such determinations
by the Committee shall be final, binding and conclusive upon all persons having
an interest in the Award, unless fraudulent or made in bad faith. Any and all
actions, decisions and determinations taken or made by the Committee in the


1

--------------------------------------------------------------------------------




exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.
3.
THE AWARD.

3.1Grant of Performance Shares. On the Date of Grant, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 10. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Earned Performance Shares,
which become Vested Performance Shares. Each Performance Share represents a
right to receive on a date determined in accordance with the Grant Notice and
this Agreement one (1) share of Stock.
3.2No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or shares of Stock issued upon settlement of
the Performance Shares, the consideration for which shall be past services
actually rendered or future services to be rendered to a Participating Company
or for its benefit. Notwithstanding the foregoing, if required by applicable
law, the Participant shall furnish consideration in the form of cash or past
services rendered to a Participating Company or for its benefit having a value
not less than the par value of the shares of Stock issued upon settlement of the
Performance Shares.
4.
CERTIFICATION OF THE COMMITTEE.

4.1Level of Performance Measures Attained. As soon as practicable following
completion of the Performance Period, and in any event prior to the initial
Vesting Date set forth in the Grant Notice, the Committee shall determine the
level of attainment of the Performance Measures during the Performance Period
and the resulting number of Performance Shares which shall become Earned
Performance Shares. The Company shall promptly notify the Participant of the
determination by the Committee.
4.2Adjustment to Performance Measures for Extraordinary Items. The Committee
shall adjust the Performance Measures, as it deems appropriate, to exclude the
effect (whether positive or negative) of any of the following occurring after
the grant of the Award: (a) a change in accounting standards required by
generally accepted accounting principles, (b) a merger with or acquisition of
any other business entity or business assets, (c) restructurings, discontinued
operations, extraordinary items or other unusual or non-recurring charges, or
(d) changes in applicable laws or regulations affecting the Company. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to the Award.


2

--------------------------------------------------------------------------------




5.
VESTING OF PERFORMANCE SHARES.

5.1In General. Except as provided by Section 5.2, Earned Performance Shares
shall become Vested Performance Shares as provided in the Grant Notice. For
purposes of determining the number of Vested Performance Shares following an
Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
6.
COMPANY REACQUISITION RIGHT.

6.1Grant of Company Reacquisition Right. Except to the extent otherwise provided
by the Superseding Agreement, if any, in the event that the Participant’s
Service terminates for any reason or no reason, with or without cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares which are not, as of the time of such termination, Vested
Performance Shares (“Unvested Performance Shares”), and the Participant shall
not be entitled to any payment therefor (the “Company Reacquisition Right”).
6.2Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Performance Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Performance Shares” and “Unvested Performance Shares” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested
Performance Shares immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be. For purposes of determining the
number of Vested Performance Shares following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
7.
SETTLEMENT OF THE AWARD.

7.1Issuance of Shares of Stock. Subject to the provisions of Section 7.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Performance Share to be settled on such date one (1) share of Stock.
Shares of Stock issued in settlement of Performance Shares shall not be subject
to any restriction on transfer other than any such restriction as may be
required pursuant to Section 7.3, Section 8 or the Company’s Trading Compliance
Policy.
7.2Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including


3

--------------------------------------------------------------------------------




any successor transfer agent, to be held in book entry form, or to deposit such
shares for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice. Except
as provided by the foregoing, a certificate for the shares acquired by the
Participant shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
7.3Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
7.4Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
8.
TAX WITHHOLDING.

8.1In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Performance Shares or
the issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company have been satisfied by the Participant.
8.2Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Performance Shares.
8.3Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as


4

--------------------------------------------------------------------------------




determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates if
required to avoid liability classification of the Award under generally accepted
accounting principles in the United States.
9.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.
10.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
11.
RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
12.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
13.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant


5

--------------------------------------------------------------------------------




to or in connection with this Award that may result in Section 409A Deferred
Compensation shall comply in all respects with the applicable requirements of
Section 409A (including applicable regulations or other administrative guidance
thereunder, as determined by the Committee in good faith) to avoid the
unfavorable tax consequences provided therein for non‑compliance. In connection
with effecting such compliance with Section 409A, the following shall apply:
13.1Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
13.2Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.
13.3Amendments to Comply with Section 409A; Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
13.4Advice of Independent Tax Advisor. The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.


6

--------------------------------------------------------------------------------




14.
MISCELLANEOUS PROVISIONS.

14.1Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 9 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
14.2Nontransferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Performance Shares
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
14.3Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Plan
Administrator or the Company and the Participant, or otherwise create any vested
or beneficial interest in the Participant or the Participant’s creditors in any
assets of the Company. The Participant shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Award.
14.4Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
14.5Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
14.6Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, electronic delivery through an
online equity administration system established and maintained by the
Participating Company or a third


7

--------------------------------------------------------------------------------




party designated by the Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.
(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.
(b)Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 14.6(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice, as described in Section 14.6(a). The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 14.6(a).
14.7Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.


8

--------------------------------------------------------------------------------




14.8Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to its conflict of law rules.
14.9Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




9

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION1  
NOTICE OF GRANT OF PERFORMANCE SHARE UNITS (SHARES)
(For Non-US Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of Performance Share Units (Shares) pursuant to the Solarwinds
Corporation 2018 Equity Incentive Plan (the “Plan”), each of which represents
the right to receive on the applicable Settlement Date one (1) share of Stock,
as follows:


Participant:
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
Target Number of Performance Shares:
__________ , subject to adjustment as provided by the Performance Share Unit
Agreement (Shares).
Maximum Number of Performance Shares:
__________ , subject to adjustment as provided by the Performance Share Unit
Agreement (Shares).
Performance Period:
Company fiscal year(s) beginning __________ and ending ___________.
Performance Measures:
[Performance Measure A] and [Performance Measure B], as defined in the attached
Performance Goal Appendix.
Earned Performance Shares:
Except as provided by the Performance Share Unit Agreement (Shares), the number
of Earned Performance Shares, if any (not to exceed the Maximum Number of
Performance Shares), shall equal the product of (i) the Target Number of
Performance Shares and (ii) the sum of the [Performance Measure A] Multiplier
and the [Performance Measure B] Multiplier, both as defined in the attached
Performance Goal Appendix.
Settlement Date:
For each Earned Performance Share, except as otherwise provided by the
Performance Share Unit Agreement (Shares), the date on which such Earned
Performance Share becomes a Vested Performance Share in accordance with the
vesting schedule set forth below.
Vested Performance Shares:
Except as provided by the Performance Share Unit Agreement (Shares) and provided
that the Participant’s Service has not terminated prior to the applicable date,
the number of Earned Performance Shares, if any, that shall become Vested
Performance Shares on each of the following Vesting Dates is determined by
multiplying the total number of Earned Performance Shares by the Vested Ratio,
as follows:
 
Vesting Date
 
Vested Ratio
 
 
 
 
 
 
 
 
 
Superseding Agreement:
[None]
 
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Performance Share Unit Agreement (Shares) to the contrary,
supersede any inconsistent term or condition set forth in the Performance Share
Unit Agreement (Shares) to the extent intended by such Superseding Agreement.





















______________
1Grant Notice to be modified or replaced by the Company to match desired goals.


1

--------------------------------------------------------------------------------




By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and the attached Performance Goal
Appendix and by the provisions of the Plan and the Performance Share Unit
Agreement (Shares), all of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Performance Share Unit
Agreement (Shares) and the prospectus for the Plan are available to the
Participant through an online equity administration system established by the
Company or a third party designated by the Company and may be viewed and printed
by the Participant for attachment to the Participant’s copy of this Grant
Notice. The Participant represents that the Participant has read and is familiar
with the provisions of the Plan and Performance Share Unit Agreement (Shares),
and hereby accepts the Award subject to all of their terms and conditions.


SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 





ATTACHMENTS:
Performance Goal Appendix, 2018 Equity Incentive Plan, as amended to the Date of
Grant; Performance Share Unit Agreement (Shares) and Plan Prospectus



2

--------------------------------------------------------------------------------




PERFORMANCE GOAL APPENDIX2
TO
SOLARWINDS CORPORATION
NOTICE OF GRANT OF PERFORMANCE SHARES
(For Non-US Participant)
1.“[Performance Measure A]” means __________________________.
2.“[Performance Measure B]” means __________________________.
3.“[Performance Measure A] Target” means an amount of [Performance Measure A]
equal to ____________________.
4.“[Performance Measure B] Target” means an amount of [Performance Measure B]
equal to ____________________.
5.“[Performance Measure A] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure A] Target
 
[Performance Measure A] Multiplier
Less than 95%
 
0.00
95%
 
0.75
100%
 
1.00
105%
 
1.25
110%
 
1.50
115%
 
1.75
Equal to or greater than 120%
 
2.00

The [Performance Measure A] Multiplier for percentages of achievement of the
[Performance Measure A] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.
6.“[Performance Measure B] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure B] Target
 
[Performance Measure B] Multiplier
Less than 95%
 
0.00
95%
 
0.50
Equal to or greater than 100%
 
1.00

The [Performance Measure B] Multiplier for percentages of achievement of the
[Performance Measure B] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.




______________
2Appendix to be modified or replaced by the Company to match desired goals.


3

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT (SHARES)
(For Non-US Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Performance Share Units (Shares) (the “Grant Notice”) to
which this Performance Share Unit Agreement (Shares) (the “Agreement”) is
attached an Award consisting of Performance Shares subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice (including the Performance Goal Appendix
thereto), this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the United States Securities and Exchange
Commission of the shares issuable pursuant to the Award (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1.Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
(a) “Performance Shares” mean the Performance Shares originally granted pursuant
to the Award credited pursuant to the Award, as both shall be adjusted from time
to time pursuant to Section 10. Each Performance Share represents a right to
receive on the Settlement Date one (1) share of Stock, subject to further
restrictions as provided by this Agreement, if such Performance Share is then a
Vested Performance Share.
1.2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice (including the
Performance Goal Appendix), this Agreement, the Plan or any other form of
agreement or other document employed by the Company in the administration of the
Plan or the Award shall be determined by the Committee. All such determinations
by the Committee shall be final, binding and conclusive upon all persons having
an interest in the Award, unless fraudulent or made in bad faith. Any and all
actions, decisions and determinations taken or made by the Committee in the


 
1
 

--------------------------------------------------------------------------------




exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.
3.
THE AWARD.

3.1.Grant of Performance Shares. On the Date of Grant, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 10. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Earned Performance Shares
which become Vested Performance Shares. Each Performance Share represents a
right to receive on a date determined in accordance with the Grant Notice and
this Agreement one (1) share of Stock.
3.2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or shares of Stock issued upon settlement of
the Performance Shares, the consideration for which shall be past services
actually rendered or future services to be rendered to a Participating Company
or for its benefit. Notwithstanding the foregoing, if required by applicable
law, the Participant shall furnish consideration in the form of cash or past
services rendered to a Participating Company or for its benefit having a value
not less than the par value of the shares of Stock issued upon settlement of the
Performance Shares.
4.
CERTIFICATION OF THE COMMITTEE.

4.1.Level of Performance Measures Attained. As soon as practicable following
completion of the Performance Period, and in any event prior to the initial
Vesting Date set forth in the Grant Notice, the Committee shall determine the
level of attainment of the Performance Measures during the Performance Period
and the resulting number of Performance Shares which shall become Earned
Performance Shares. The Company shall promptly notify the Participant of the
determination by the Committee.
4.2.Adjustment to Performance Measures for Extraordinary Items. The Committee
shall adjust the Performance Measures, as it deems appropriate, to exclude the
effect (whether positive or negative) of any of the following occurring after
the grant of the Award: (a) a change in accounting standards required by
generally accepted accounting principles, (b) a merger with or acquisition of
any other business entity or business assets, (c) restructurings, discontinued
operations, extraordinary items or other unusual or non-recurring charges, or
(d) changes in applicable laws or regulations affecting the Company. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to the Award.


 
2
 

--------------------------------------------------------------------------------




5.
VESTING OF PERFORMANCE SHARES.

5.1.In General. Except as provided by Section 5.2, Earned Performance Shares
shall become Vested Performance Shares as provided in the Grant Notice. For
purposes of determining the number of Vested Performance Shares following an
Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
6.
COMPANY REACQUISITION RIGHT.

6.1.Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Performance Shares which are not, as of the time of such
termination, Vested Performance Shares (“Unvested Performance Shares”), and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).
6.2.Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Performance Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Performance Shares” and “Unvested Performance Shares” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested
Performance Shares immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be. For purposes of determining the
number of Vested Performance Shares following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
7.
SETTLEMENT OF THE AWARD.

7.1.Issuance of Shares of Stock. Subject to the provisions of Section 7.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Performance Share to be settled on such date one (1) share of Stock.
Shares of Stock issued in settlement of Performance Shares shall not be subject
to any restriction on transfer other than any such restriction as may be
required pursuant to Section 7.3, Section 8 or the Company’s Trading Compliance
Policy.
7.2.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including


 
3
 

--------------------------------------------------------------------------------




any successor transfer agent, to be held in book entry form, or to deposit such
shares for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice. Except
as provided by the foregoing, a certificate for the shares acquired by the
Participant shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
7.3.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
7.4.Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
8.
TAX WITHHOLDING.

8.1.In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations in
connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends (the “Tax Obligations”), the
Participant acknowledges that the ultimate liability for all Tax Obligations
legally due by the Participant is and remains the Participant’s responsibility
and that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax Obligations and (b) does not commit to structure the terms
of the grant or any other aspect of the Award to reduce or eliminate the
Participant’s liability for Tax Obligations. The Participant shall pay or make
adequate arrangements satisfactory to the Company to satisfy all Tax Obligations
of the Company and any other Participating Company at the time such Tax
Obligations arise. In this regard, the Participant hereby authorizes withholding
of all applicable Tax Obligations from payroll and any other amounts payable to
the Participant, and otherwise agrees to make adequate provision for withholding
of all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Award. The Company shall have no obligation to
process the settlement of the Award or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.
8.2.Assignment of Sale Proceeds. Subject to compliance with applicable law,
including local law, and the Company’s Trading Compliance Policy, if permitted
by the Company, the Participant may satisfy the Tax Obligations in accordance
with procedures established by the


 
4
 

--------------------------------------------------------------------------------




Company providing for delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to a Participating Company of the
proceeds of a sale with respect to some or all of the shares being acquired upon
settlement of Performance Shares.
8.3.Withholding in Shares. If permissible under applicable law, including local
law, the Company shall have the right, but not the obligation, to require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from the shares of Stock otherwise deliverable to the Participant in settlement
of the Award a number of whole shares having a fair market value, as determined
by the Company as of the date on which the Tax Obligations arise, not in excess
of the amount of such Tax Obligations determined by the applicable minimum
statutory withholding rates.
9.
EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.
10.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
11.
RIGHTS AS A SHAREHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 10.
12.
SERVICE AND EMPLOYMENT CONDITIONS.

In accepting the Award, the Participant acknowledges, understands and agrees
that:
(a)Any notice period mandated under local law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under local law.
Subject to the foregoing and the provisions of the Plan, the Company,


 
5
 

--------------------------------------------------------------------------------




in its sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.
(b)The vesting of the Award shall cease upon, and no Performance Shares shall
become Vested Performance Shares following, the Participant’s termination of
Service for any reason except as may be explicitly provided by the Plan or this
Agreement.
(c)The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
(e)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.
(g)The Participant is voluntarily participating in the Plan.
(h)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.
(i)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(j)In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.
(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.
(l)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or shares acquired upon settlement
of the Award resulting from termination of the Participant’s Service (for any
reason whether or not in breach of local law) and the Participant irrevocably
releases the Company and each other Participating Company from any such claim
that may arise. If, notwithstanding the foregoing, any


 
6
 

--------------------------------------------------------------------------------




such claim is found by a court of competent jurisdiction to have arisen then, by
signing this Agreement, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such a claim.
13.
DATA PRIVACY CONSENT.

The following provisions shall only apply to the Participant if he or she
resides outside the European Economic Area:
(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in the Agreement and any other
Award materials (“Data”) by and among, as applicable, the Company and any
Participating Company for the exclusive purpose of implementing, administering,
and managing his or her participation in the Plan.
(b)The Participant understands that the Company and Participating Company(ies)
may collect, maintain, process and disclose, certain personal information about
him or her, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all equity awards or any other entitlement to
stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the exclusive purpose of implementing, administering and,
managing the Plan.
(c)The Participant understands that Data will be transferred to one or more
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different, including less stringent, data privacy laws and
protections than his or her country. The Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the Company
and any other possible recipients that may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Awards, in any case without cost, by contacting in writing his
or her local human resources representative. Further, the Participant
understands that he or she is providing these consents on a purely voluntary
basis. If the Participant does not consent or if he or she later seeks to revoke
his or her consent, his or her engagement as a service provider with the Company
or a Participating


 
7
 

--------------------------------------------------------------------------------




Company will not be adversely affected; the only consequence of refusing or
withdrawing his or her consent is that the Company will not be able to grant him
or her awards under the Plan or administer or maintain awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan (including the right to
retain these Awards). The Participant understands that he or she may contact his
or her local human resources representative for more information on the
consequences of his or her refusal to consent or withdrawal of consent.
The following provisions shall only apply to the Participant if he or she
resides in the European Economic Area or the United Kingdom:
(e)Data Collected and Purposes of Collection. The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Awards (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Awards granted,
canceled, vested, unvested or outstanding in Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”). The Data is collected from the Participant, the Participating Company,
and from the Company or other Subsidiary companies, for the purpose of
implementing, administering and managing the Plan pursuant to the terms of this
Agreement. The legal bases (that is, the legal justification) for processing the
Data is that it is necessary to perform the Agreement (including to administer
and manage the Plan) and in Company’s legitimate interests, which means that
Company is using the relevant Data to conduct and develop its business
activities, subject to your interest and fundamental rights. The Data must be
provided in order for the Participant to participate in the Plan and for the
parties to the Agreement to perform their respective obligations thereunder. If
the Participant does not provide Data, he or she will not be able to participate
in the Plan and become a party to the Agreement.
(f)Transfers and Retention of Data. The Participant understands that the Data
will be transferred to and among Company and Company’s other subsidiaries or
affiliates (including Participating Company), as well as service providers (such
as stock administration providers, brokers, transfer agents, accounting firms,
payroll processing firms or tax firms) for the purposes explained above. The
Participant understands that the recipients of the Data may be located in the
United States and in other jurisdictions outside of the European Economic Area
where we or our service providers have operations. The United States and some of
these other jurisdictions have not been found by the European Commission to have
adequate data protection safeguards. If Company or its affiliates or
subsidiaries transfer Data outside of the European Economic Area, we will take
steps as required and recognized by the European Commission to provide adequate
safeguards for the transferred Data, such as the European Commission approved
standard contractual clauses or certification schemes, such as the EU-US Privacy
Shield. You have a right to obtain details of the mechanism(s) under which your
Data is transferred outside of the European


 
8
 

--------------------------------------------------------------------------------




Economic Area, Switzerland, or the United Kingdom, which you may exercise by
contacting privacy@solarwinds.com.
(g)The Participant’s Rights in Respect of Data. The Participant has the right to
access Participant’s Data being processed by the Company as well as understand
why Company is processing such Data. Additionally, subject to applicable law,
Participant is entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). Further, subject to applicable law, Participant
may be entitled to the following rights in regard to his or her Data: (i) to
object to the processing of Data; (ii) to have his or her Data erased, under
certain circumstances, such as where it is no longer necessary in relation to
the purposes for which it was processed; (iii) to restrict the processing of the
Participant’s Data so that it is stored but not actively processed (e.g., while
the Company assesses whether the Participant is entitled to have Data erased)
under certain circumstances; (iv) to port a copy of the Data provided pursuant
to the Agreement or generated by the Participant, in a common machine-readable
format; (v) to withdraw Participant’s consent to Company’s processing of Data;
and (vi) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise the
Participant’s rights, he or she may complete the form located:
https://www.solarwinds.com/legal/personal-data-request-internal. Please note,
Company may request proof of identity, and reserve the right to charge a fee
where permitted by law, including if the request is manifestly unfounded or
excessive. Company will endeavor to respond to a Participant inquiry with the
applicable timeframe. If Participant would like to lodge a complaint in regard
to how Company is processing Participants Data, the Participant may also contact
the relevant data protection supervisory authority.
14.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
15.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
15.1.Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has


 
9
 

--------------------------------------------------------------------------------




incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
15.2.Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.
15.3.Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
15.4.Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
16.
MISCELLANEOUS PROVISIONS.

16.1.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 9 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
16.2.Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Performance Shares
subject to this


 
10
 

--------------------------------------------------------------------------------




Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
16.3.Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Plan
Administrator or the Company and the Participant, or otherwise create any vested
or beneficial interest in the Participant or the Participant’s creditors in any
assets of the Company. The Participant shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Award.
16.4.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
16.5.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
16.6.Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the


 
11
 

--------------------------------------------------------------------------------




Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Any and all such documents and notices may be
electronically signed.
(b)Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 16.6(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice, as described in Section 16.6(a). The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 16.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
16.6(a).
16.7.Country-Specific Terms and Conditions. Notwithstanding any other provision
of this Agreement to the contrary, the Award shall be subject to the specific
terms and conditions, if any, set forth in Appendix A to this Agreement which
are applicable to the Participant’s country of residence, the provisions of
which are incorporated in and constitute part of this Agreement. Moreover, if
the Participant relocates to one of the countries included in Appendix A, the
specific terms and conditions applicable to such country will apply to the Award
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.
16.8.Foreign Exchange / Exchange Control. The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the issuance, delivery or sale of the shares of Stock pursuant
to the Award and that the Participant shall be responsible for any associated
compliance or reporting of inbound international fund transfers required under
applicable law. The Participant is advised to seek appropriate professional
advice as to how the foreign exchange or exchange control regulations apply to
the Participant’s specific situation.
16.9.Language. If Participant has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, subject to local law.
16.10.Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and


 
12
 

--------------------------------------------------------------------------------




agreement of the Participant and the Participating Company Group with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, this Agreement and the Plan shall survive any settlement of the
Award and shall remain in full force and effect.
16.11.Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware, without regard to its conflict of law rules.
16.12.Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




 
13
 

--------------------------------------------------------------------------------




APPENDIX A


SOLARWINDS CORPORATION
2018 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
FOR NON-US PARTICIPANTS


Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Shares or sells the Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Performance Shares, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. In addition, the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant under these circumstances.




 
14
 

--------------------------------------------------------------------------------




AUSTRALIA
Notifications
Securities Law Information. The offering and resale of shares of Stock acquired
under the Plan to a person or entity resident in Australia may be subject to
disclosure requirements under Australian law. You should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.
Australian Securities Laws. If Participant acquires shares of Stock under the
Plan and resells them in Australia, he or she may be required to comply with
certain Australian securities law disclosure requirements.
Exchange Control. Participant acknowledges and agrees that it is the
Participant’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the inflow of funds from the vesting of
the Award or subsequent sale of the shares of Stock and any dividends (if any)
and that the Participant shall be responsible for any reporting of inbound
international fund transfers required under applicable law. The Participant is
advised to seek appropriate professional advice as to how the exchange control
regulations apply to the Participant’s specific situation.
Foreign Exchange Notification. Details of the current market price of shares in
the Company in $USD are available on the NYSE website, https://www.nyse.com/.
The current market price of Shares in the Company in $AUD is available from the
Company on request from the Company’s stock administrator.
Financial Product Advice. The Company is not providing any tax, legal, or
financial advice to the Participant and is not making any recommendations
regarding participation in the Plan or the acquisition or sale of securities
acquired under the Plan. The Company recommends that Participants obtain their
own financial product advice that takes into account the Participant’s
objectives, financial situations and needs, from a person who is licensed by the
Australian Securities and Investments Commission to give such advice.
Offer of Stock Awards. The Board, in its absolute discretion, may make a written
offer to an eligible Participant who is an Australian resident it chooses to
accept Awards.
The offer shall specify the maximum number of Awards subject to a stock award
which the Participant may accept, the date of grant, the expiration date, the
vesting conditions (if any), any applicable holding period and any disposal
restrictions attaching to the Awards or the resultant shares (all of which may
be set by the Board in its absolute discretion).
The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth).
The offer shall be accompanied by an acceptance form and a copy of the Plan and
the Agreement or, alternatively, details on how Participant may obtain a copy of
the Plan and the Agreement.


 
15
 

--------------------------------------------------------------------------------




Grant of Awards. If Participant validly accept the Board’s offer of Awards, the
Board must grant Participant the Awards for the number of shares for which the
Award were accepted. However, the Board must not do so if Participant has ceased
to be an eligible person at the date when the Award is to be granted or the
Company is otherwise prohibited from doing so under the Corporations Act
2001(Cth) (the “Corporations Act”) without a disclosure document, product
disclosure statement or similar document.
The Company must provide a stock award agreement in respect of the stock award
granted to Participant to be executed by Participant as soon as practicable
after the date of grant.
Stock awards granted to Participant under this Appendix that are Awards must not
have an Expiration Date exceeding fifteen (15) years from the date of grant.
Tax Deferred Treatment.
Ordinary Shares. Awards issued to Participant under this Appendix must relate to
ordinary shares. For the purpose of this Appendix, ordinary shares shall be
defined in accordance with its ordinary meaning under Australian law.
Predominant business of the Company. Awards must not be issued where those
Awards relate to shares in a company that has a predominant business of the
acquisition, sale or holding of shares, securities or other investments.
Real risk of forfeiture. Stock awards that are Awards issued to you must have a
real risk of forfeiture, the vesting conditions by which this risk is achieved
is to be determined by the Board in its absolute discretion.
10% limit on shareholding and voting power. Immediately after Participant
acquires the Award, Participant must not: (i) hold a beneficial interest in more
than 10% of the shares in the Company; or (ii) be in a position to cast, or
control the casting of, more than 10% of the maximum number of votes that might
be cast at a general meeting of the Company. For the purposes of these
thresholds, stock awards that are Awards are treated as if they have been vested
and converted into common stock.
BELARUS
Belarus
 
Terms and Conditions
Settlement of Performance Shares and Sale of Shares. 
Due to local regulatory requirements, upon the vesting of the Award, you agree
to the immediate sale of any shares to be issued to you upon vesting and
settlement of the Award.  You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such shares.  You


 
16
 

--------------------------------------------------------------------------------




acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the shares at any particular price.  Upon the sale of
the shares, the Company agrees to pay you the cash proceeds from the sale of the
shares, less any brokerage fees or commissions and subject to any obligation to
satisfy tax-related items.  You acknowledge that you are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Agreement.
Please note that exchange control regulations in Belarus are subject to change. 
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior acquiring shares or receiving
proceeds from the sale of shares acquired under the Plan.  You are responsible
for ensuring compliance with all exchange control laws in Belarus. 


CANADA
Terms and Conditions
Termination of Continuous Service Status. In the event of Participant’s
termination (for any reason whatsoever, whether or not later found to be invalid
and whether or not in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment or service
agreement, if any), Participant’s right to vest in the Award under the Plan, if
any, will terminate effective as of (1) the date that the Participant is no
longer actively employed or providing services to the Company or the Parent or
Participating Company employing or retaining Participant, or at the discretion
of the Committee, (2) the date the Participant receives notice of Termination
from the Company or the Participating Company employing or retaining
Participant, if earlier than (1), regardless of any notice period or period of
pay in lieu of such notice required under local law (including, but not limited
to statutory law, regulatory law and/or common law); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of Participant’s Award
grant (including, but not limited to, whether Participant may still be
considered actively employed or providing services while on an approved leave of
absence).
The following provisions apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration


 
17
 

--------------------------------------------------------------------------------




and operation of the Plan. Participant further authorizes the Company and any
Participating Company and the Committee to disclose and discuss the Plan with
their advisors. Participant further authorizes the Company and any Affiliate to
record such information and to keep such information in Participant’s employee
file.
Notifications
Award Payable Only in Shares. Notwithstanding anything to the contrary in the
Plan or Agreement, the grant of the Award does not provide any right for
Participant to receive a cash payment, and the Award is payable in shares of
Stock only.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., shares acquired under the Plan and Awards) on
form T1135 (Foreign Income Verification Statement) if the total cost of their
foreign property exceeds C$100,000 at any time in the year. It is the
Participant's responsibility to comply with these reporting obligations, and the
Participant should consult his or her own personal tax advisor in this regard.
CZECH REPUBLIC
Notifications
Securities Disclaimer. The grant of the Award under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Directive as implemented in the Czech Republic.
Exchange Control Information. The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the Awards and
the opening and maintenance of a foreign account (if applicable). However,
because exchange control regulations change frequently and without notice, the
Participant is advised to consult a personal legal advisor prior to the vesting
of the Award to ensure compliance with current regulations. The Participant
understands and agrees that it is his or her responsibility to comply with
applicable Czech exchange control laws.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you.  In addition, you must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.
Terms and Conditions
Securities Disclaimer. The grant of an Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.


 
18
 

--------------------------------------------------------------------------------






IRELAND
Notifications
Director Notification Obligation. Participant acknowledges that if he or she is
a director, shadow director or secretary of an Irish Affiliate, Participant must
notify the Irish Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., the Award, shares of Stock,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of Participant’s spouse
or children under the age of 18 (whose interests will be attributed to
Participant if Participant is a director, shadow director or secretary).
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
Terms and Conditions
Tax Indemnity. The references in the Plan to “tax” or “taxes” includes any and
all taxes, charges, levies and contributions in Ireland or elsewhere, to
include, in particular, Universal Social Charge (USC) and Pay Related Social
Insurance (PRSI) (“Taxes”).
The Participant shall be accountable for any Taxes, which are chargeable on any
assessable income deriving from the grant, vesting of, or other dealing in
Awards or shares issued pursuant to Awards. The Company shall not become liable
for any Taxes, as a result of the Participant’s participation in the Plan. In
respect of such assessable income, the Participant shall indemnify the Company
and (at the direction of the Company) any Participating Company, which is or may
be treated as the employer of the Participant in respect of the Taxes (the “Tax
Liabilities”).
Pursuant to the indemnity referred to herein, where necessary, the Participant
shall make such arrangements, as the Company requires to meet the cost of the
Tax Liabilities, including at the direction of the Company any of the following:
making a cash payment of an appropriate amount to the relevant company whether
by check, banker's draft or deduction from salary in time to enable the Company
to remit such amount to the Irish Revenue Commissioners before the 14th day
following the end of the month in which the event giving rise to the Tax
Liabilities occurred; or
appointing the Company as agent and / or attorney for the sale of sufficient
shares, acquired pursuant to the grant, vesting or other dealing in Awards, or
shares issued pursuant to Awards to cover the Tax Liabilities and authorizing
the payment to the relevant company of the appropriate amount (including all
reasonable fees, commissions and expenses incurred by the relevant company in
relation to such sale) out of the net proceeds of sale of the shares.
Employment Rights. The Participant acknowledges that his or her terms of
employment shall not


 
19
 

--------------------------------------------------------------------------------




be affected in any way by his or her participation in the Plan, which shall not
form part of such terms (either expressly or impliedly). The Participant
acknowledges that his or her participation in the Plan shall be subject at all
times to the rules of the Plan as may be amended from time to time. If on
termination of the Participant’s employment (whether lawfully, unlawfully, or in
breach of contract) he or she loses any rights or benefits under the Plan
(including any rights or benefits which he or she would not have lost had his or
her employment not been terminated), the Participant hereby acknowledges that he
or she shall not be entitled to (and hereby waives) any compensation for the
loss of any rights or benefits under the Plan, or any replacement or successor
plan.
The Plan is entirely discretionary and may be suspended or terminated by the
Board or by the Company at any time for any reason. Participation in the Plan is
entirely discretionary and does not create any contractual or other right to
receive future grants of Awards or benefits in lieu of Awards. All
determinations with respect to future grants will be at the sole discretion of
the Board or the Company. Rights under the Plan are not pensionable.


NETHERLANDS
Notifications
Prohibition Against Insider Trading. The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares acquired under
the Plan. In particular, the Participant may be prohibited from effecting
certain share transactions if the Participant has insider information regarding
the Company. Below is a discussion of the applicable restrictions. The
Participant is advised to read the discussion carefully to determine whether the
insider rules could apply to the Participant. If it is uncertain whether the
insider rules apply, the Company recommends that the Participant consult with a
legal advisor. The Company cannot be held liable if the Participant violates the
Dutch insider trading rules. The Participant is responsible for ensuring
Participant’s compliance with these rules.
Dutch securities laws prohibit insider trading. The European Market Abuse
Regulation (MAR), is applicable in the Netherlands. For further information,
Participant is referred to the website of the Authority for the Financial
Markets (AFM): https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.
Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Participating Company may have inside
information and thus are prohibited from making a transaction in securities in
the Netherlands at a time when they have such inside information. By entering
into this Agreement and participating in the Plan, the Participant acknowledges
having read and understood the notification above and acknowledges that it is
the Participant’s responsibility to comply with the Dutch insider trading rules,
as discussed herein.


 
20
 

--------------------------------------------------------------------------------




Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Netherlands.
PHILIPPINES
Notifications


Securities Law Information. The Participant acknowledges that he or she is
permitted to sell shares of Stock acquired under the Plan through the broker,
provided that such sale takes place outside of the Philippines through the
facilities of the NYSE on which the shares of Stock are listed.
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


POLAND
Foreign Exchange Notice, The Participant understands and acknowledges that the
Participant must notify the National Bank of Poland of the value of all foreign
share ownership, including but not limited to shares acquired under the Plan, if
such ownership exceeds a designated threshold. If required, the reports are due
on a quarterly basis by the 20th day following the end of each quarter. The
reports are filed on special forms available on the website of the National Bank
of Poland. In addition, Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Participant is strongly encouraged to
consult with an appropriate legal advisor regarding these requirements.
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Poland.
SINGAPORE
Notifications
Securities Law Information. The grant of the Award is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the Award is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore of the shares acquired through the vesting of the Award or any offer
of such sale in Singapore unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.
Chief Executive Officer and Director Notification. If the Participant is a Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singaporean member of the Company or a Participating Company, the
Participant is subject to certain notification requirements


 
21
 

--------------------------------------------------------------------------------




under the Singapore Companies Act. Among these requirements is an obligation to
notify the Singaporean Participating Company in writing when the Participant
receives an interest (e.g., the Award) in the Company within two business days
(i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the shares are sold), or (iii) becoming a CEO, director,
associate director or shadow director.


UNITED KINGDOM
Notifications
Tax Consultation. The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors the Participant deems appropriate in connection with the acquisition or
disposition of the shares and that the Participant is not relying on the company
or any Participating Company for any tax advice.
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Award is exclusively available in the UK to bona fide
employees and former employees of the Company or its Affiliate.
****
End of the Appendix










 
22
 

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION1  
NOTICE OF GRANT OF
PERFORMANCE SHARE UNITS (VALUE)
(For U.S. Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of Performance Share Units (Value) pursuant to the SolarWinds
Corporation 2018 Equity Incentive Plan (the “Plan”) and the attached Performance
Share Unit Agreement (Value) (the “Agreement”), each of which represents the
right to receive on the applicable Settlement Date one (1) share of Stock of
SolarWinds Corporation, as follows:


Participant:
 
 
Employee ID:
 
Date of Grant:
 
Target Number of Units:
__________ , subject to adjustment as provided by the Agreement.
Maximum Number of Units:
__________ , subject to adjustment as provided by the Agreement.
Performance Period:
Company fiscal year(s) beginning __________ and ending ___________.
Performance Measures:
[Performance Measure A] and [Performance Measure B], as defined in the attached
Performance Goal Appendix.
Earned Units:
Except as provided by the Agreement, the number of Earned Units, if any (not to
exceed the Maximum Number of Units), shall equal the product of (i) the Target
Number of Units and (ii) the sum of the [Performance Measure A] Multiplier and
the [Performance Measure B] Multiplier, both as defined in the attached
Performance Goal Appendix.
Settlement Date:
For each Earned Unit, except as otherwise provided by the Agreement, the date on
which such Earned Unit becomes a Vested Units in accordance with the vesting
schedule set forth below [or, in the discretion of the Company, such later date
on which the sale of the Stock to be issued in settlement of Vested Units would
not violate the Trading Compliance Policy, but in any event no later than the
15th day of the third month following the later of (i) the last day of the
calendar year or (ii) the last day of the Company’s taxable year, in which
Earned Units became Vested Units].
[For each applicable Earned Unit, except as otherwise provided by the Agreement,
(i) as soon as practicable following the date of the first meeting of the
Committee after the Initial Vesting Date on which the Committee certifies the
achievement of the Performance Goal(s) set forth in the attached Performance
Goal Appendix and (ii) thereafter on each Quarterly Vesting Date on which an
applicable Earned Unit becomes a Vested Unit, in each case in accordance with
the vesting schedule set forth below; provided, however, that the Settlement
Date for any Earned Unit shall be no later than the 15th day of the third month
following the later of (i) the last day of the calendar year or (ii) the last
day of the Company’s taxable year, in which the Earned Unit became a Vested
Unit.]
Vested Units:
Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the applicable date, the number of Earned Units, if
any, that shall become Vested Units on each of the following Vesting Dates is
determined by multiplying the total number of Earned Units by the Vested
Percentage, as follows:
 
Vesting Date
 
Vested Percentage
 
Superseding Agreement:
[None] [Title and Date of Employment Agreement]
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Agreement to the contrary, supersede any inconsistent term or
condition set forth in the Agreement to the extent intended by such Superseding
Agreement.

______________
1 Grant Notice to be modified by the Company to match desired goals and
performance metrics.


1

--------------------------------------------------------------------------------




By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice, the attached Performance Goal Appendix,
the Agreement and the Plan, all of which are made a part of this document. The
Participant acknowledges that copies of the Agreement, the Plan and the
prospectus for the Plan are available to the Participant through an online
equity administration system established by the Company or a third party
designated by the Company and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Agreement and the Plan and hereby accepts the Award subject to all of their
terms and conditions.




SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 



ATTACHMENTS:
Performance Goal Appendix, 2018 Equity Incentive Plan, as amended to the Date of
Grant; Performance Share Unit Agreement (Value) and Plan Prospectus



2

--------------------------------------------------------------------------------




PERFORMANCE GOAL APPENDIX 2 
TO
SOLARWINDS CORPORATION
NOTICE OF GRANT OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS
(For U.S. Participant)
1.“[Performance Measure A]” means __________________________.
2.“[Performance Measure B]” means __________________________.
3.“[Performance Measure A] Target” means an amount of [Performance Measure A]
equal to ____________________.
4.“[Performance Measure B] Target” means an amount of [Performance Measure B]
equal to ____________________.
5.“[Performance Measure A] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure A] Target
 
[Performance Measure A] Multiplier
Less than 95%
 
0.00
95%
 
0.75
100%
 
1.00
105%
 
1.25
110%
 
1.50
115%
 
1.75
Equal to or greater than 120%
 
2.00



The [Performance Measure A] Multiplier for percentages of achievement of the
[Performance Measure A] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.
6.“[Performance Measure B] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure B] Target
 
[Performance Measure B] Multiplier
Less than 95%
 
0.00
95%
 
0.50
Equal to or greater than 100%
 
1.00



The [Performance Measure B] Multiplier for percentages of achievement of the
[Performance Measure B] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.














______________
2 Appendix to be modified or replaced by the Company to match desired goals.


3

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
PERFORMANCE SHARE
UNIT AGREEMENT (VALUE)
(For U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of performance Share Units (Value) (the “Notice”) to which
this Performance Share Unit Agreement (Value) (the “Agreement”) is attached an
Award consisting of Restricted Stock Units (each a “Unit”) subject to the terms
and conditions set forth in the Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Notice, this Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the United States Securities
and Exchange Commission of the shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTIONS.

1.1.Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.
1.2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Notice, this Agreement, the Plan
or any other form of agreement or other document employed by the Company in the
administration of the Plan or the Award shall be determined by the Committee.
All such determinations by the Committee shall be final, binding and conclusive
upon all persons having an interest in the Award, unless fraudulent or made in
bad faith. Any and all actions, decisions and determinations taken or made by
the Committee in the exercise of its discretion pursuant to the Plan or the
Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


 
1
 

--------------------------------------------------------------------------------




3.
THE AWARD.

3.1.Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Maximum Number of Units set forth in
the Notice, subject to adjustment as provided in Section 10. Each Unit which
becomes a Vested Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.
3.2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
4.
CERTIFICATION OF EARNED UNITS BY THE COMMITTEE; FORFEITURE.

4.1.Determination and Certification. At its first meeting occurring after the
end of the Performance Period prior to which the Committee has received the
Company’s audited financial statements for the fiscal year ending with the end
of the Performance Period, the Committee shall determine and certify in writing
the level of achievement of the Performance Goal(s) described by the Notice and
the resulting number of Units, if any, which are Earned Units. The Company shall
promptly notify the Participant of the determination by the Committee.
4.2.Forfeiture of Unearned Units. Upon the Committee’s certification of the
number of Earned Units, the Participant shall automatically forfeit to the
Company without consideration all Units not certified by the Committee as Earned
Units.
5.
VESTING OF UNITS.

Units acquired pursuant to this Agreement that are determined to be Earned Units
shall become vested in accordance with the Vesting Schedule set forth in the
Notice (the “Vested Units”) provided that the Participant’s Service has not
terminated prior to the applicable vesting date. For purposes of determining the
number of Vested Units following an Ownership Change Event, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after the Ownership Change Event.
6.
COMPANY REACQUISITION RIGHTS.

6.1.Grant of Company Reacquisition Right. In the event that the Participant’s
Service terminates for any reason or no reason, with or without cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such


 
2
 

--------------------------------------------------------------------------------




termination, Vested Units (“Unvested Units”), and the Participant shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).
6.2.Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be. For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.
7.
SETTLEMENT OF THE AWARD.

7.1.Issuance of Shares of Stock. Subject to the provisions of Section 7.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Notice (an “Original Settlement Date”);
provided, however, that if the tax withholding obligations of a Participating
Company, if any, will not be satisfied by the share withholding method described
in Section 8 and the Original Settlement Date would occur on a date on which a
sale by the Participant of the shares to be issued in settlement of the Vested
Units would violate the Trading Compliance Policy of the Company, then the
Settlement Date for such Vested Units shall be deferred until the next day on
which the sale of such shares would not violate the Trading Compliance Policy,
but in any event on or before the 15th day of the third calendar month following
calendar year of the Original Settlement Date. Shares of Stock issued in
settlement of Units shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 7.3, Section 8
or the Company’s Trading Compliance Policy.
7.2.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
7.3.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to


 
3
 

--------------------------------------------------------------------------------




compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Stock may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
7.4.Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
8.
TAX WITHHOLDING.

8.1.In General. At the time the Notice is executed, or at any time thereafter as
requested by a Participating Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of Units or the issuance of shares of
Stock in settlement thereof. The Company shall have no obligation to deliver
shares of Stock until the tax withholding obligations of the Participating
Company have been satisfied by the Participant.
8.2.Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.
8.3.Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.
9.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, the Award shall be treated as set forth in
Section


 
4
 

--------------------------------------------------------------------------------




13 of the Plan.
10.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
11.
RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 10. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
12.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
13.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
13.1.Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant


 
5
 

--------------------------------------------------------------------------------




to this Agreement on account of the Participant’s termination of Service which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
be paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
13.2.Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.
13.3.Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
13.4.Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
14.
MISCELLANEOUS PROVISIONS.

14.1.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.


 
6
 

--------------------------------------------------------------------------------




14.2.Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
14.3.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
14.4.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
14.5.Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, electronic delivery
through an online equity administration system established and maintained by the
Participating Company or a third party designated by the Participating Company,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address of
such party set forth in the Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company. Any and all
such documents and notices may be electronically signed.
(b)Consent to Electronic Delivery and signature. The Participant acknowledges
that the Participant has read Section 14.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Notice, as described in Section 14.5(a). The Participant
agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any


 
7
 

--------------------------------------------------------------------------------




documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.5(a).
14.6.Integrated Agreement. The Notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Notice, this Agreement and the Plan
shall survive any settlement of the Award and shall remain in full force and
effect.
14.7.Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware, without regard to its conflict of law rules.
14.8.Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.




 
8
 

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION 1 
NOTICE OF GRANT OF
PERFORMANCE SHARE UNITS (VALUE)
(For Non-U.S. Participant)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of Performance Share Units (Value) pursuant to the SolarWinds
Corporation 2018 Equity Incentive Plan (the “Plan”) and the attached Performance
Share Unit Agreement (Value) (the “Agreement”), each of which represents the
right to receive on the applicable Settlement Date one (1) share of Stock of
SolarWinds Corporation, as follows:
Participant:
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
Target Number of Units:
__________ , subject to adjustment as provided by the Agreement.
Maximum Number of Units:
__________ , subject to adjustment as provided by the Agreement.
Performance Period:
Company fiscal year(s) beginning __________ and ending ___________.
Performance Measures:
[Performance Measure A] and [Performance Measure B], as defined in the attached
Performance Goal Appendix.
Earned Units:
Except as provided by the Agreement, the number of Earned Units, if any (not to
exceed the Maximum Number of Units), shall equal the product of (i) the Target
Number of Units and (ii) the sum of the [Performance Measure A] Multiplier and
the [Performance Measure B] Multiplier, both as defined in the attached
Performance Goal Appendix.
Settlement Date:
For each Earned Unit, except as otherwise provided by the Agreement, the date on
which such Earned Unit becomes a Vested Units in accordance with the vesting
schedule set forth below [or, in the discretion of the Company, such later date
on which the sale of the Stock to be issued in settlement of Vested Units would
not violate the Trading Compliance Policy, but in any event no later than the
15th day of the third month following the later of (i) the last day of the
calendar year or (ii) the last day of the Company’s taxable year, in which
Earned Units became Vested Units].
[For each applicable Earned Unit, except as otherwise provided by the Agreement,
(i) as soon as practicable following the date of the first meeting of the
Committee after the Initial Vesting Date on which the Committee certifies the
achievement of the Performance Goal(s) set forth in the attached Performance
Goal Appendix and (ii) thereafter on each Quarterly Vesting Date on which an
applicable Earned Unit becomes a Vested Unit, in each case in accordance with
the vesting schedule set forth below; provided, however, that the Settlement
Date for any Earned Unit shall be no later than the 15th day of the third month
following the later of (i) the last day of the calendar year or (ii) the last
day of the Company’s taxable year, in which the Earned Unit became a Vested
Unit.]
Vested Units:
Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the applicable date, the number of Earned Units, if
any, that shall become Vested Units on each of the following Vesting Dates is
determined by multiplying the total number of Earned Units by the Vested
Percentage, as follows:
 
Vesting Date
 
Vested Percentage
 
 
 
 
 
 
 
 
Superseding Agreement:
[None] [Title and Date of Employment Agreement]
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Agreement to the contrary, supersede any inconsistent term or
condition set forth in the Agreement to the extent intended by such Superseding
Agreement.

______________
1 Grant Notice to be modified by the Company to match desired goals and
performance metrics.


 
1
 

--------------------------------------------------------------------------------






By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice, the attached Performance Goal Appendix,
the Agreement and the Plan, all of which are made a part of this document. The
Participant acknowledges that copies of the Agreement, the Plan and the
prospectus for the Plan available to the Participant through an online equity
administration system established by the Company or a third party designated by
the Company and may be viewed and printed by the Participant for attachment to
the Participant’s copy of this Grant Notice. The Participant represents that the
Participant has read and is familiar with the provisions of the Agreement and
the Plan and hereby accepts the Award subject to all of their terms and
conditions.
SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 











ATTACHMENTS:
Performance Goal Appendix, 2018 Equity Incentive Plan, as amended to the Date of
Grant; Performance Share Unit Agreement (Value) and Plan Prospectus



 
2
 

--------------------------------------------------------------------------------




PERFORMANCE GOAL APPENDIX .
TO
SOLARWINDS CORPORATION
NOTICE OF GRANT OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS
(For Non-U.S. Participant)
1.“[Performance Measure A]” means __________________________.
2.“[Performance Measure B]” means __________________________.
3.“[Performance Measure A] Target” means an amount of [Performance Measure A]
equal to ____________________.
4.“[Performance Measure B] Target” means an amount of [Performance Measure B]
equal to ____________________.
5.“[Performance Measure A] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure A] Target
 
[Performance Measure A] Multiplier
Less than 95%
 
0.00
95%
 
0.75
100%
 
1.00
105%
 
1.25
110%
 
1.50
115%
 
1.75
Equal to or greater than 120%
 
2.00



The [Performance Measure A] Multiplier for percentages of achievement of the
[Performance Measure A] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.
6.“[Performance Measure B] Multiplier” means a ratio determined as follows:
Percentage Achievement of [Performance Measure B] Target
 
[Performance Measure B] Multiplier
Less than 95%
 
0.00
95%
 
0.50
Equal to or greater than 100%
 
1.00



The [Performance Measure B] Multiplier for percentages of achievement of the
[Performance Measure B] Target falling between the percentages set forth in the
table above shall be determined by linear interpolation.














______________
2 Appendix to be modified or replaced by the Company to match desired goals


 
3
 

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
PERFORMANCE SHARE
UNIT AGREEMENT (VALUE)
(For Non-U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Performance Share Units (Value) (the “Notice”) to which
this Performance Share Unit Agreement (Value) (the “Agreement”) is attached an
Award consisting of Restricted Stock Units (each a “Unit”) subject to the terms
and conditions set forth in the Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Notice, this Agreement, the Plan and a prospectus for the Plan
prepared in connection with the registration with the United States Securities
and Exchange Commission of the shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Notice, this Agreement or the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Notice, this Agreement, the Plan
or any other form of agreement or other document employed by the Company in the
administration of the Plan or the Award shall be determined by the Committee.
All such determinations by the Committee shall be final, binding and conclusive
upon all persons having an interest in the Award, unless fraudulent or made in
bad faith. Any and all actions, decisions and determinations taken or made by
the Committee in the exercise of its discretion pursuant to the Plan or the
Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


 
1
 

--------------------------------------------------------------------------------




3.
THE AWARD.

3.1.Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Maximum Number of Units set forth in
the Notice, subject to adjustment as provided in Section 10. Each Unit which
becomes a Vested Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.
3.2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
4.
CERTIFICATION OF EARNED UNITS BY THE COMMITTEE; FORFEITURE.

4.1.Determination and Certification. At its first meeting occurring after the
end of the Performance Period prior to which the Committee has received the
Company’s audited financial statements for the fiscal year ending with the end
of the Performance Period, the Committee shall determine and certify in writing
the level of achievement of the Performance Goal(s) described by the Notice and
the resulting number of Units, if any, which are Earned Units. The Company shall
promptly notify the Participant of the determination by the Committee.
4.2.Forfeiture of Unearned Units. Upon the Committee’s certification of the
number of Earned Units, the Participant shall automatically forfeit to the
Company without consideration all Units not certified by the Committee as Earned
Units.
5.
VESTING OF UNITS.

Units acquired pursuant to this Agreement that are determined to be Earned Units
shall become vested in accordance with the Vesting Schedule set forth in the
Notice (the “Vested Units”) provided that the Participant’s Service has not
terminated prior to the applicable vesting date. For purposes of determining the
number of Vested Units following an Ownership Change Event, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after the Ownership Change Event.
6.
COMPANY REACQUISITION RIGHT.

6.1.Grant of Company Reacquisition Right. In the event that the Participant’s
Service terminates for any reason or no reason, with or without cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such


 
2
 

--------------------------------------------------------------------------------




termination, Vested Units (“Unvested Units”), and the Participant shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).
6.2.Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be. For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.
7.
SETTLEMENT OF THE AWARD.

7.1.Issuance of Shares of Stock. Subject to the provisions of Section 7.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Notice (an “Original Settlement Date”);
provided, however, that if the tax withholding obligations of a Participating
Company, if any, will not be satisfied by the share withholding method described
in Section 8 and the Original Settlement Date would occur on a date on which a
sale by the Participant of the shares to be issued in settlement of the Vested
Units would violate the Trading Compliance Policy of the Company, then the
Settlement Date for such Vested Units shall be deferred until the next day on
which the sale of such shares would not violate the Trading Compliance Policy,
but in any event on or before the 15th day of the third calendar month following
calendar year of the Original Settlement Date. Shares of Stock issued in
settlement of Units shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 7.3, Section 8
or the Company’s Trading Compliance Policy.
7.2.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
7.3.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to


 
3
 

--------------------------------------------------------------------------------




compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Stock may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
7.4.Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
8.
TAX WITHHOLDING.

8.1.In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations in
connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends (the “Tax Obligations”), the
Participant acknowledges that the ultimate liability for all Tax Obligations
legally due by the Participant is and remains the Participant’s responsibility
and that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax Obligations and (b) does not commit to structure the terms
of the grant or any other aspect of the Award to reduce or eliminate the
Participant’s liability for Tax Obligations. The Participant shall pay or make
adequate arrangements satisfactory to the Company to satisfy all Tax Obligations
of the Company and any other Participating Company at the time such Tax
Obligations arise. In this regard, the Participant hereby authorizes withholding
of all applicable Tax Obligations from payroll and any other amounts payable to
the Participant, and otherwise agrees to make adequate provision for withholding
of all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Award. The Company shall have no obligation to
process the settlement of the Award or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.
8.2.Assignment of Sale Proceeds. Subject to compliance with applicable law,
including local law, and the Company’s Trading Compliance Policy, if permitted
by the Company, the Participant may satisfy the Tax Obligations in accordance
with procedures established by the Company providing for delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to a Participating Company of the proceeds of a sale with respect to
some or all of the shares being acquired upon settlement of Units.
8.3.Withholding in Shares. If permissible under applicable law, including local
law, the Company shall have the right, but not the obligation, to require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from the shares of Stock otherwise deliverable


 
4
 

--------------------------------------------------------------------------------




to the Participant in settlement of the Award a number of whole shares having a
fair market value, as determined by the Company as of the date on which the Tax
Obligations arise, not in excess of the amount of such Tax Obligations
determined by the applicable minimum statutory withholding rates.
9.
EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.
10.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
11.
RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 10.
12.
SERVICE AND EMPLOYMENT CONDITIONS.

In accepting the Award, the Participant acknowledges, understands and agrees
that:
(a)Any notice period mandated under local law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under local law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.
(b)The vesting of the Award shall cease upon, and no Units shall become Vested
Units following, the Participant’s termination of Service for any reason except
as may be explicitly provided by the Plan or this Agreement.


 
5
 

--------------------------------------------------------------------------------




(c)The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
(e)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.
(g)The Participant is voluntarily participating in the Plan.
(h)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.
(i)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(j)In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.
(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.
(l)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or shares acquired upon settlement
of the Award resulting from termination of the Participant’s Service (for any
reason whether or not in breach of local law) and the Participant irrevocably
releases the Company and each other Participating Company from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.
13.
DATA PRIVACY CONSENT.

The following provisions shall only apply to the Participant if he or she
resides


 
6
 

--------------------------------------------------------------------------------




outside the European Economic Area:
(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in the Agreement and any other
Award materials (“Data”) by and among, as applicable, the Company and any
Participating Company for the exclusive purpose of implementing, administering,
and managing his or her participation in the Plan.
(b)The Participant understands that the Company and Participating Company(ies)
may collect, maintain, process and disclose, certain personal information about
him or her, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all equity awards or any other entitlement to
stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the exclusive purpose of implementing, administering and,
managing the Plan.
(c)The Participant understands that Data will be transferred to one or more
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different, including less stringent, data privacy laws and
protections than his or her country. The Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the Company
and any other possible recipients that may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Awards, in any case without cost, by contacting in writing his
or her local human resources representative. Further, the Participant
understands that he or she is providing these consents on a purely voluntary
basis. If the Participant does not consent or if he or she later seeks to revoke
his or her consent, his or her engagement as a service provider with the Company
or a Participating Company will not be adversely affected; the only consequence
of refusing or withdrawing his or her consent is that the Company will not be
able to grant him or her awards under the Plan or administer or maintain awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan (including the
right to retain these Awards). The Participant understands that he or she may
contact his or her local


 
7
 

--------------------------------------------------------------------------------




human resources representative for more information on the consequences of his
or her refusal to consent or withdrawal of consent.
The following provisions shall only apply to the Participant if he or she
resides in the European Economic Area or the United Kingdom:
(e)Data Collected and Purposes of Collection. The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Awards (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Awards granted,
canceled, vested, unvested or outstanding in Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”). The Data is collected from the Participant, the Participating Company,
and from the Company or other Subsidiary companies, for the purpose of
implementing, administering and managing the Plan pursuant to the terms of this
Agreement. The legal bases (that is, the legal justification) for processing the
Data is that it is necessary to perform the Agreement (including to administer
and manage the Plan) and in Company’s legitimate interests, which means the
Company is using the relevant Data to conduct and develop its business
activities, subject to your interest and fundamental rights. The Data must be
provided in order for the Participant to participate in the Plan and for the
parties to the Agreement to perform their respective obligations thereunder. If
the Participant does not provide Data, he or she will not be able to participate
in the Plan and become a party to the Agreement.
(f)Transfers and Retention of Data. The Participant understands that the Data
will be transferred to and among Company and Company’s other subsidiaries or
affiliates (including Participating Company), as well as service providers (such
as stock administration providers, brokers, transfer agents, accounting firms,
payroll processing firms or tax firms), for the purposes explained above. The
Participant understands that the recipients of the Data may be located in the
United States and in other jurisdictions outside of the European Economic Area
where we or our service providers have operations. The United States and some of
these other jurisdictions have not been found by the European Commission to have
adequate data protection safeguards. If Company or its affiliates or
subsidiaries transfer Data outside of the European Economic Area, we will take
steps as required and recognized by the European Commission to provide adequate
safeguards for the transferred Data, such as the European Commission approved
standard contractual clauses or certification schemes, such as the EU-US Privacy
Shield. You have a right to obtain details of the mechanism(s) under which your
Data is transferred outside of the European Economic Area, Switzerland, or the
United Kingdom, which you may exercise by contacting privacy@solarwinds.com.
(g)The Participant’s Rights in Respect of Data. The Participant has the right to
access Participant’s Data being processed by the Company as well as understand
why


 
8
 

--------------------------------------------------------------------------------




Company is processing such Data. Additionally, subject to applicable law,
Participant is entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). Further, subject to applicable law, Participant
may be entitled to the following rights in regard to his or her Data: (i) to
object to the processing of Data; (ii) to have his or her Data erased, under
certain circumstances, such as where it is no longer necessary in relation to
the purposes for which it was processed; (iii) to restrict the processing of the
Participant’s Data so that it is stored but not actively processed (e.g., while
the Company assesses whether the Participant is entitled to have Data erased)
under certain circumstances; (iv) to port a copy of the Data provided pursuant
to the Agreement or generated by the Participant, in a common machine-readable
format; (v) to withdraw Participant’s consent to Company’s processing of Data;
and (vi) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise the
Participant’s rights, he or she may complete the form located:
https://www.solarwinds.com/legal/personal-data-request-internal. Please note,
Company may request proof of identity, and reserve the right to charge a fee
where permitted by law, including if the request is manifestly unfounded or
excessive. Company will endeavor to respond to a Participant inquiry with the
applicable timeframe. If Participant would like to lodge a complaint in regard
to how Company is processing Participants Data, the Participant may also contact
the relevant data protection supervisory authority.
14.LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
15.COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
15.1.Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
be paid to the Participant before the date (the “Delayed Payment Date”) which


 
9
 

--------------------------------------------------------------------------------




is first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
15.2.Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.
15.3.Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
15.4.Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
16.
MISCELLANEOUS PROVISIONS.

16.1.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
16.2.Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.


 
10
 

--------------------------------------------------------------------------------




16.3.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
16.4.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
16.5.Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, electronic delivery
through an online equity administration system established and maintained by the
Participating Company or a third party designated by the Participating Company,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address of
such party set forth in the Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company. Any and all
such documents and notices may be electronically signed.
(b)Consent to Electronic Delivery and signature. The Participant acknowledges
that the Participant has read Section 16.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Notice, as described in Section 16.5(a). The Participant
agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 16.5(a) or may change the electronic
mail address to


 
11
 

--------------------------------------------------------------------------------




which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 16.5(a).
16.6.Country-Specific Terms and Conditions. Notwithstanding any other provision
of this Agreement to the contrary, the Award shall be subject to the specific
terms and conditions, if any, set forth in Appendix A to this Agreement which
are applicable to the Participant’s country of residence, the provisions of
which are incorporated in and constitute part of this Agreement. Moreover, if
the Participant relocates to one of the countries included in Appendix A, the
specific terms and conditions applicable to such country will apply to the Award
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.
16.7.Foreign Exchange / Exchange Control. The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the issuance, delivery or sale of the shares of Stock pursuant
to the Award and that the Participant shall be responsible for any associated
compliance or reporting of inbound international fund transfers required under
applicable law. The Participant is advised to seek appropriate professional
advice as to how the foreign exchange or exchange control regulations apply to
the Participant’s specific situation.
16.8.Language. If Participant has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, subject to local law.
16.9.Integrated Agreement. The Notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Notice, this Agreement and the Plan
shall survive any settlement of the Award and shall remain in full force and
effect.
16.10.Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware, without regard to its conflict of law rules.
16.11.Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.










 
12
 

--------------------------------------------------------------------------------




APPENDIX A


SOLARWINDS CORPORATION
2018 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED
RESTRICTED STOCK UNITS AGREEMENT
FOR NON-US PARTICIPANTS


Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Shares or sells the Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. In addition, the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant under these circumstances.




AUSTRALIA
Notifications
Securities Law Information. The offering and resale of shares of Stock acquired
under the Plan to a person or entity resident in Australia may be subject to
disclosure requirements under Australian


 
13
 

--------------------------------------------------------------------------------




law. You should obtain legal advice regarding any applicable disclosure
requirements prior to making any such offer.
Australian Securities Laws. If Participant acquires shares of Stock under the
Plan and resells them in Australia, he or she may be required to comply with
certain Australian securities law disclosure requirements.
Exchange Control. Participant acknowledges and agrees that it is the
Participant’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the inflow of funds from the vesting of
the Award or subsequent sale of the shares of Stock and any dividends (if any)
and that the Participant shall be responsible for any reporting of inbound
international fund transfers required under applicable law. The Participant is
advised to seek appropriate professional advice as to how the exchange control
regulations apply to the Participant’s specific situation.
Foreign Exchange Notification. Details of the current market price of shares in
the Company in $USD are available on the NYSE website, https://www.nyse.com/.
The current market price of Shares in the Company in $AUD is available from the
Company on request from the Company’s stock administrator.
Financial Product Advice. The Company is not providing any tax, legal, or
financial advice to the Participant and is not making any recommendations
regarding participation in the Plan or the acquisition or sale of securities
acquired under the Plan. The Company recommends that Participants obtain their
own financial product advice that takes into account the Participant’s
objectives, financial situations and needs, from a person who is licensed by the
Australian Securities and Investments Commission to give such advice.
Offer of Stock Awards. The Board, in its absolute discretion, may make a written
offer to an eligible Participant who is an Australian resident it chooses to
accept Awards.
The offer shall specify the maximum number of Awards subject to a stock award
which the Participant may accept, the date of grant, the expiration date, the
vesting conditions (if any), any applicable holding period and any disposal
restrictions attaching to the Awards or the resultant shares (all of which may
be set by the Board in its absolute discretion).
The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth).
The offer shall be accompanied by an acceptance form and a copy of the Plan and
the Agreement or, alternatively, details on how Participant may obtain a copy of
the Plan and the Agreement.
Grant of Awards. If Participant validly accept the Board’s offer of Awards, the
Board must grant Participant the Awards for the number of shares for which the
Award were accepted. However, the Board must not do so if Participant has ceased
to be an eligible person at the date when the Award is to be granted or the
Company is otherwise prohibited from doing so under the Corporations Act
2001(Cth) (the “Corporations Act”) without a disclosure document, product
disclosure statement


 
14
 

--------------------------------------------------------------------------------




or similar document.
The Company must provide a stock award agreement in respect of the stock award
granted to Participant to be executed by Participant as soon as practicable
after the date of grant.
Stock awards granted to Participant under this Appendix that are Awards must not
have an Expiration Date exceeding fifteen (15) years from the date of grant.
Tax Deferred Treatment.
Ordinary Shares. Awards issued to Participant under this Appendix must relate to
ordinary shares. For the purpose of this Appendix, ordinary shares shall be
defined in accordance with its ordinary meaning under Australian law.
Predominant business of the Company. Awards must not be issued where those
Awards relate to shares in a company that has a predominant business of the
acquisition, sale or holding of shares, securities or other investments.
Real risk of forfeiture. Stock awards that are Awards issued to you must have a
real risk of forfeiture, the vesting conditions by which this risk is achieved
is to be determined by the Board in its absolute discretion.
10% limit on shareholding and voting power. Immediately after Participant
acquires the Award, Participant must not: (i) hold a beneficial interest in more
than 10% of the shares in the Company; or (ii) be in a position to cast, or
control the casting of, more than 10% of the maximum number of votes that might
be cast at a general meeting of the Company. For the purposes of these
thresholds, stock awards that are Awards are treated as if they have been vested
and converted into common stock.
BELARUS
Belarus
 
Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. 
Due to local regulatory requirements, upon the vesting of the Award, you agree
to the immediate sale of any shares to be issued to you upon vesting and
settlement of the Award.  You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such shares.  You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the shares at any particular price.  Upon the sale of
the shares, the Company agrees to pay you the cash proceeds from the sale of the
shares, less any brokerage fees or commissions and subject to any obligation to
satisfy tax-related items.  You acknowledge that you are not aware of any


 
15
 

--------------------------------------------------------------------------------




material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Agreement.
Please note that exchange control regulations in Belarus are subject to change. 
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior acquiring shares or receiving
proceeds from the sale of shares acquired under the Plan.  You are responsible
for ensuring compliance with all exchange control laws in Belarus. 


CANADA
Terms and Conditions
Termination of Continuous Service Status. In the event of Participant’s
termination (for any reason whatsoever, whether or not later found to be invalid
and whether or not in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment or service
agreement, if any), Participant’s right to vest in the Award under the Plan, if
any, will terminate effective as of (1) the date that the Participant is no
longer actively employed or providing services to the Company or the Parent or
Participating Company employing or retaining Participant, or at the discretion
of the Committee, (2) the date the Participant receives notice of Termination
from the Company or the Participating Company employing or retaining
Participant, if earlier than (1), regardless of any notice period or period of
pay in lieu of such notice required under local law (including, but not limited
to statutory law, regulatory law and/or common law); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of Participant’s Award
grant (including, but not limited to, whether Participant may still be
considered actively employed or providing services while on an approved leave of
absence).
The following provisions apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Participating Company and the
Committee to disclose and discuss the Plan with their advisors. Participant
further authorizes the Company and any Affiliate to record such information and
to keep such information


 
16
 

--------------------------------------------------------------------------------




in Participant’s employee file.
Notifications
Award Payable Only in Shares. Notwithstanding anything to the contrary in the
Plan or Agreement, the grant of the Award does not provide any right for
Participant to receive a cash payment, and the Award is payable in shares of
Stock only.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., shares acquired under the Plan and Awards) on
form T1135 (Foreign Income Verification Statement) if the total cost of their
foreign property exceeds C$100,000 at any time in the year. It is the
Participant's responsibility to comply with these reporting obligations, and the
Participant should consult his or her own personal tax advisor in this regard.
CZECH REPUBLIC
Notifications
Securities Disclaimer. The grant of the Award under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Directive as implemented in the Czech Republic.
Exchange Control Information. The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the Awards and
the opening and maintenance of a foreign account (if applicable). However,
because exchange control regulations change frequently and without notice, the
Participant is advised to consult a personal legal advisor prior to the vesting
of the Award to ensure compliance with current regulations. The Participant
understands and agrees that it is his or her responsibility to comply with
applicable Czech exchange control laws.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you.  In addition, you must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.
Terms and Conditions
Securities Disclaimer. The grant of an Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.




 
17
 

--------------------------------------------------------------------------------




IRELAND
Notifications
Director Notification Obligation. Participant acknowledges that if he or she is
a director, shadow director or secretary of an Irish Affiliate, Participant must
notify the Irish Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., the Award, shares of Stock,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of Participant’s spouse
or children under the age of 18 (whose interests will be attributed to
Participant if Participant is a director, shadow director or secretary).
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
Terms and Conditions
Tax Indemnity. The references in the Plan to “tax” or “taxes” includes any and
all taxes, charges, levies and contributions in Ireland or elsewhere, to
include, in particular, Universal Social Charge (USC) and Pay Related Social
Insurance (PRSI) (“Taxes”).
The Participant shall be accountable for any Taxes, which are chargeable on any
assessable income deriving from the grant, vesting of, or other dealing in
Awards or shares issued pursuant to Awards. The Company shall not become liable
for any Taxes, as a result of the Participant’s participation in the Plan. In
respect of such assessable income, the Participant shall indemnify the Company
and (at the direction of the Company) any Participating Company, which is or may
be treated as the employer of the Participant in respect of the Taxes (the “Tax
Liabilities”).
Pursuant to the indemnity referred to herein, where necessary, the Participant
shall make such arrangements, as the Company requires to meet the cost of the
Tax Liabilities, including at the direction of the Company any of the following:
making a cash payment of an appropriate amount to the relevant company whether
by check, banker's draft or deduction from salary in time to enable the Company
to remit such amount to the Irish Revenue Commissioners before the 14th day
following the end of the month in which the event giving rise to the Tax
Liabilities occurred; or
appointing the Company as agent and / or attorney for the sale of sufficient
shares, acquired pursuant to the grant, vesting or other dealing in Awards, or
shares issued pursuant to Awards to cover the Tax Liabilities and authorizing
the payment to the relevant company of the appropriate amount (including all
reasonable fees, commissions and expenses incurred by the relevant company in
relation to such sale) out of the net proceeds of sale of the shares.
Employment Rights. The Participant acknowledges that his or her terms of
employment shall not be affected in any way by his or her participation in the
Plan, which shall not form part of such


 
18
 

--------------------------------------------------------------------------------




terms (either expressly or impliedly). The Participant acknowledges that his or
her participation in the Plan shall be subject at all times to the rules of the
Plan as may be amended from time to time. If on termination of the Participant’s
employment (whether lawfully, unlawfully, or in breach of contract) he or she
loses any rights or benefits under the Plan (including any rights or benefits
which he or she would not have lost had his or her employment not been
terminated), the Participant hereby acknowledges that he or she shall not be
entitled to (and hereby waives) any compensation for the loss of any rights or
benefits under the Plan, or any replacement or successor plan.
The Plan is entirely discretionary and may be suspended or terminated by the
Board or by the Company at any time for any reason. Participation in the Plan is
entirely discretionary and does not create any contractual or other right to
receive future grants of Awards or benefits in lieu of Awards. All
determinations with respect to future grants will be at the sole discretion of
the Board or the Company. Rights under the Plan are not pensionable.
NETHERLANDS
Notifications
Prohibition Against Insider Trading. The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares acquired under
the Plan. In particular, the Participant may be prohibited from effecting
certain share transactions if the Participant has insider information regarding
the Company. Below is a discussion of the applicable restrictions. The
Participant is advised to read the discussion carefully to determine whether the
insider rules could apply to the Participant. If it is uncertain whether the
insider rules apply, the Company recommends that the Participant consult with a
legal advisor. The Company cannot be held liable if the Participant violates the
Dutch insider trading rules. The Participant is responsible for ensuring
Participant’s compliance with these rules.
Dutch securities laws prohibit insider trading. The European Market Abuse
Regulation (MAR), is applicable in the Netherlands. For further information,
Participant is referred to the website of the Authority for the Financial
Markets (AFM): https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.
Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Participating Company may have inside
information and thus are prohibited from making a transaction in securities in
the Netherlands at a time when they have such inside information. By entering
into this Agreement and participating in the Plan, the Participant acknowledges
having read and understood the notification above and acknowledges that it is
the Participant’s responsibility to comply with the Dutch insider trading rules,
as discussed herein.


 
19
 

--------------------------------------------------------------------------------




Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Netherlands.
PHILIPPINES
Notifications


Securities Law Information. The Participant acknowledges that he or she is
permitted to sell shares of Stock acquired under the Plan through the broker,
provided that such sale takes place outside of the Philippines through the
facilities of the NYSE on which the shares of Stock are listed.
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


POLAND
Foreign Exchange Notice. The Participant understands and acknowledges that the
Participant must notify the National Bank of Poland of the value of all foreign
share ownership, including but not limited to shares acquired under the Plan, if
such ownership exceeds a designated threshold. If required, the reports are due
on a quarterly basis by the 20th day following the end of each quarter. The
reports are filed on special forms available on the website of the National Bank
of Poland. In addition, Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Participant is strongly encouraged to
consult with an appropriate legal advisor regarding these requirements.
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Poland.
SINGAPORE
Notifications
Securities Law Information. The grant of the Award is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the Award is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore of the shares acquired through the vesting of the Award or any offer
of such sale in Singapore unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.
Chief Executive Officer and Director Notification. If the Participant is a Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singaporean member of the


 
20
 

--------------------------------------------------------------------------------




Company or a Participating Company, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singaporean Participating Company in
writing when the Participant receives an interest (e.g., the Award) in the
Company within two business days (i) its acquisition or disposal, (ii) any
change in a previously disclosed interest (e.g., when the shares are sold), or
(iii) becoming a CEO, director, associate director or shadow director.
UNITED KINGDOM
Notifications
Tax Consultation. The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors the Participant deems appropriate in connection with the acquisition or
disposition of the shares and that the Participant is not relying on the company
or any Participating Company for any tax advice.
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Award is exclusively available in the UK to bona fide
employees and former employees of the Company or its Affiliate.
****
End of the Appendix










 
21
 

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the SolarWinds Corporation 2018
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:


Participant:
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
Total Number of Units:
                      (each a “Unit”), subject to adjustment as provided by the
Restricted Stock Units Agreement.
Settlement Date:
Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.
Vesting Start Date:
 
 
 
 
Vested Units:
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units (disregarding any resulting fractional Unit) as of any
date is determined by multiplying the Total Number of Units by the “Vested
Ratio” determined as of such date, as follows:
 
 
Vested Ratio
[
 
]
 
 
 
 
 
 
 




Superseding Agreement:
None

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any. The Participant acknowledges
that copies of the Plan, the Restricted Stock Units Agreement and the prospectus
for the Plan are available to the Participant through an online equity
administration system established by the Company or a third party designated by
the Company and may be viewed and printed by the Participant for attachment to
the Participant’s copy of this Grant Notice. The Participant represents that the
Participant has read and is familiar with the provisions of the Restricted Stock
Units Agreement and the Plan, and hereby accepts the Award subject to all of
their terms and conditions.


SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 

ATTACHMENTS:
2018 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus



1

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (each a “Unit”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the United States
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


 
1
 

--------------------------------------------------------------------------------




3.
THE AWARD.

3.1    Grant of Units. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
4.
VESTING OF UNITS.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. For purposes of determining the number of Vested Units
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
5.
COMPANY REACQUISITION RIGHTS.

5.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation


 
2
 

--------------------------------------------------------------------------------




which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.
6.
SETTLEMENT OF THE AWARD.

6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the tax withholding obligations of a
Participating Company, if any, will not be satisfied by the share withholding
method described in Section 7.3 and the Original Settlement Date would occur on
a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested Units shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following calendar year of the Original Settlement Date.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.


 
3
 

--------------------------------------------------------------------------------




7.
TAX WITHHOLDING.

7.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.
7.2    Assignment of Sale Proceeds. Subject to compliance with applicable law
and the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.
7.3    Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.
8.
EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.
9.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends).
10.
RIGHTS AS STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.



 
4
 

--------------------------------------------------------------------------------




The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
11.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
12.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.


 
5
 

--------------------------------------------------------------------------------




12.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.
12.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
12.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
13.
MISCELLANEOUS PROVISIONS.

13.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
13.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
13.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


 
6
 

--------------------------------------------------------------------------------




13.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, electronic
delivery through an online equity administration system established and
maintained by the Participating Company or a third party designated by the
Participating Company, or upon deposit in the U.S. Post Office or foreign postal
service, by registered or certified mail, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address of such party set forth in the Grant Notice or at such
other address as such party may designate in writing from time to time to the
other party.
(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.
(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 13.5(a) of this Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice, as described in Section 13.5(a).
The Participant agrees that any and all such documents requiring a signature may
be electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).


 
7
 

--------------------------------------------------------------------------------




13.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
13.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to its conflict of law rules.
13.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




 
8
 

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For Non-U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the SolarWinds Corporation 2018
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:
Participant:
 
 
Employee ID:
 
Date of Grant:
 
 
 
 
Total Number of Units:
                       (each a “Unit”), subject to adjustment as provided by the
Restricted Stock Units Agreement.
Settlement Date:
Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.
Vesting Start Date:
 
 
 
 
Vested Units:
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units (disregarding any resulting fractional Unit) as of any
date is determined by multiplying the Total Number of Units by the “Vested
Ratio” determined as of such date, as follows:
 
 
Vested Ratio
[
 
]
 
 
 
 
 
 
 




Superseding Agreement:
None

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any. The Participant acknowledges
that copies of the Plan, the Restricted Stock Units Agreement and the prospectus
for the Plan are available to the Participant through an online equity
administration system established by the Company or a third party designated by
the Company and may be viewed and printed by the Participant for attachment to
the Participant’s copy of this Grant Notice. The Participant represents that the
Participant has read and is familiar with the provisions of the Restricted Stock
Units Agreement and the Plan, and hereby accepts the Award subject to all of
their terms and conditions.
SOLARWINDS CORPORATION
 
PARTICIPANT
 
 
 
By:
 
 
 
[officer name]
 
Signature
[officer title]
 
 
 
 
Date
Address:
 
 
 
 
 
Address
 
 
 
 

ATTACHMENTS:
2018 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus



1

--------------------------------------------------------------------------------





SOLARWINDS CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
(For Non-U.S. Participants)
SolarWinds Corporation (the “Company”) has granted to the Participant named in
the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (each a “Unit”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SolarWinds Corporation 2018 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the United States
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.
ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


 
1
 

--------------------------------------------------------------------------------




3.
THE AWARD.

3.1    Grant of Units. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
4.
VESTING OF UNITS.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. For purposes of determining the number of Vested Units
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.
5.
COMPANY REACQUISITON RIGHT.

5.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation


 
2
 

--------------------------------------------------------------------------------




which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.
6.
SETTLEMENT OF THE AWARD.

6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes a Vested Unit as provided by the Grant Notice (an “Original Settlement
Date”); provided, however, that if the tax withholding obligations of a
Participating Company, if any, will not be satisfied by the share withholding
method described in Section 7.3 and the Original Settlement Date would occur on
a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, then the Settlement Date for such Vested Units shall be deferred
until the next day on which the sale of such shares would not violate the
Trading Compliance Policy, but in any event on or before the 15th day of the
third calendar month following calendar year of the Original Settlement Date.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3, Section 7 or the Company’s Trading Compliance Policy.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.


 
3
 

--------------------------------------------------------------------------------




7.
TAX WITHHOLDING.

7.1    In General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding obligations in
connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends (the “Tax Obligations”), the
Participant acknowledges that the ultimate liability for all Tax Obligations
legally due by the Participant is and remains the Participant’s responsibility
and that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax Obligations and (b) does not commit to structure the terms
of the grant or any other aspect of the Award to reduce or eliminate the
Participant’s liability for Tax Obligations. The Participant shall pay or make
adequate arrangements satisfactory to the Company to satisfy all Tax Obligations
of the Company and any other Participating Company at the time such Tax
Obligations arise. In this regard, the Participant hereby authorizes withholding
of all applicable Tax Obligations from payroll and any other amounts payable to
the Participant, and otherwise agrees to make adequate provision for withholding
of all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Award. The Company shall have no obligation to
process the settlement of the Award or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.
7.2    Assignment of Sale Proceeds. Subject to compliance with applicable law,
including local law, and the Company’s Trading Compliance Policy, if permitted
by the Company, the Participant may satisfy the Tax Obligations in accordance
with procedures established by the Company providing for delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to a Participating Company of the proceeds of a sale with respect to
some or all of the shares being acquired upon settlement of Units.
7.3    Withholding in Shares. If permissible under applicable law, including
local law, the Company shall have the right, but not the obligation, to require
the Participant to satisfy all or any portion of the Tax Obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.
8.
EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, the Award shall be treated as set forth in
Section 13 of the Plan.
9.
ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The Award shall be treated as set forth in Section 4.5 of the Plan in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock


 
4
 

--------------------------------------------------------------------------------




dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends).
10.
RIGHTS AS A STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.
11.
SERVICE AND EMPLOYMENT CONDITIONS.

In accepting the Award, the Participant acknowledges, understands and agrees
that:
(a)Any notice period mandated under local law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under local law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.
(b)The vesting of the Award shall cease upon, and no Units shall become Vested
Units following, the Participant’s termination of Service for any reason except
as may be explicitly provided by the Plan or this Agreement.
(c)The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.
(e)All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(f)The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.
(g)The Participant is voluntarily participating in the Plan.


 
5
 

--------------------------------------------------------------------------------




(h)The Award is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.
(i)The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(j)In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.
(k)The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.
(l)No claim or entitlement to compensation or damages arises from termination of
the Award or diminution in value of the Award or shares acquired upon settlement
of the Award resulting from termination of the Participant’s Service (for any
reason whether or not in breach of local law) and the Participant irrevocably
releases the Company and each other Participating Company from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.
12.
DATA PRIVACY CONSENT.

The following provisions shall only apply to the Participant if he or she
resides outside the European Economic Area:
(a)The Participant voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in the Agreement and any other
Award materials (“Data”) by and among, as applicable, the Company and any
Participating Company for the exclusive purpose of implementing, administering,
and managing his or her participation in the Plan.
(b)The Participant understands that the Company and Participating Company(ies)
may collect, maintain, process and disclose, certain personal information about
him or her, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all equity awards or any other entitlement to
stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the exclusive purpose of implementing, administering and,
managing the Plan.


 
6
 

--------------------------------------------------------------------------------




(c)The Participant understands that Data will be transferred to one or more
stock plan service provider(s) selected by the Company, which may assist the
Company with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different, including less stringent, data privacy laws and
protections than his or her country. The Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Participant authorizes the Company
and any other possible recipients that may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan.
(d)The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Awards, in any case without cost, by contacting in writing his
or her local human resources representative. Further, the Participant
understands that he or she is providing these consents on a purely voluntary
basis. If the Participant does not consent or if he or she later seeks to revoke
his or her consent, his or her engagement as a service provider with the Company
or a Participating Company will not be adversely affected; the only consequence
of refusing or withdrawing his or her consent is that the Company will not be
able to grant him or her awards under the Plan or administer or maintain awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan (including the
right to retain these Awards). The Participant understands that he or she may
contact his or her local human resources representative for more information on
the consequences of his or her refusal to consent or withdrawal of consent.
The following provisions shall only apply to the Participant if he or she
resides in the European Economic Area or the United Kingdom:
(e)Data Collected and Purposes of Collection. The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Awards (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Awards granted,
canceled, vested, unvested or outstanding in Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”). The Data is collected from the


 
7
 

--------------------------------------------------------------------------------




Participant, the Participating Company, and from the Company or other Subsidiary
companies, for the purpose of implementing, administering and managing the Plan
pursuant to the terms of this Agreement. The legal bases (that is, the legal
justification) for processing the Data is that it is necessary to perform the
Agreement (including to administer and manage the Plan) and in Company’s
legitimate interests, which means the Company is using the relevant Data to
conduct and develop its business activities, subject to your interest and
fundamental rights. The Data must be provided in order for the Participant to
participate in the Plan and for the parties to the Agreement to perform their
respective obligations thereunder. If the Participant does not provide Data, he
or she will not be able to participate in the Plan and become a party to the
Agreement.
(f)Transfers and Retention of Data. The Participant understands that the Data
will be transferred to and among Company and Company’s other subsidiaries or
affiliates (including Participating Company), as well as service providers (such
as stock administration providers, brokers, transfer agents, accounting firms,
payroll processing firms or tax firms), for the purposes explained above. The
Participant understands that the recipients of the Data may be located in the
United States and in other jurisdictions outside of the European Economic Area
where we or our service providers have operations. The United States and some of
these other jurisdictions have not been found by the European Commission to have
adequate data protection safeguards. If Company or its affiliates or
subsidiaries transfer Data outside of the European Economic Area, we will take
steps as required and recognized by the European Commission to provide adequate
safeguards for the transferred Data, such as the European Commission approved
standard contractual clauses or certification schemes, such as the EU-US Privacy
Shield. You have a right to obtain details of the mechanism(s) under which your
Data is transferred outside of the European Economic Area, Switzerland, or the
United Kingdom, which you may exercise by contacting privacy@solarwinds.com.
(g)The Participant’s Rights in Respect of Data. The Participant has the right to
access Participant’s Data being processed by the Company as well as understand
why Company is processing such Data. Additionally, subject to applicable law,
Participant is entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). Further, subject to applicable law, Participant
may be entitled to the following rights in regard to his or her Data: (i) to
object to the processing of Data; (ii) to have his or her Data erased, under
certain circumstances, such as where it is no longer necessary in relation to
the purposes for which it was processed; (iii) to restrict the processing of the
Participant’s Data so that it is stored but not actively processed (e.g., while
the Company assesses whether the Participant is entitled to have Data erased)
under certain circumstances; (iv) to port a copy of the Data provided pursuant
to the Agreement or generated by the Participant, in a common machine-readable
format; (v) to withdraw Participant’s consent to Company’s processing of Data;
and (vi) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise the
Participant’s rights, he or she may complete the form located:
https://www.solarwinds.com/legal/personal-data-request-internal. Please note,
Company may request proof of identity, and reserve the right to charge a fee
where permitted by law, including if the request is manifestly unfounded or
excessive. Company will endeavor to respond to a Participant inquiry with the
applicable timeframe. If Participant would like to lodge a complaint in regard
to how


 
8
 

--------------------------------------------------------------------------------




Company is processing Participants Data, the Participant may also contact the
relevant data protection supervisory authority.
13.
LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
14.
COMPLIANCE WITH SECTION 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
14.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
14.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.
14.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and


 
9
 

--------------------------------------------------------------------------------




stockholders from any and all claims that may arise from or relate to any tax
liability, penalties, interest, costs, fees or other liability incurred by the
Participant in connection with the Award, including as a result of the
application of Section 409A.
14.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
15.
MISCELLANEOUS PROVISIONS.

15.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
15.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
15.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
15.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
15.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, electronic
delivery through an online equity administration system established and
maintained by the Participating Company or a third party designated by the
Participating Company, or upon deposit in the U.S. Post Office or foreign


 
10
 

--------------------------------------------------------------------------------




postal service, by registered or certified mail, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address of such party set forth in the Grant Notice or at such
other address as such party may designate in writing from time to time to the
other party.
(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.
(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 15.5(a) of this Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice, as described in Section 15.5(a).
The Participant agrees that any and all such documents requiring a signature may
be electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 15.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 15.5(a).
15.6    Country-Specific Terms and Conditions. Notwithstanding any other
provision of this Agreement to the contrary, the Award shall be subject to the
specific terms and conditions, if any, set forth in Appendix A to this Agreement
which are applicable to the Participant’s country of residence, the provisions
of which are incorporated in and constitute part of this Agreement. Moreover, if
the Participant relocates to one of the countries included in Appendix A, the
specific terms and conditions applicable to such country will apply to the Award
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.


 
11
 

--------------------------------------------------------------------------------




15.7    Foreign Exchange / Exchange Control. The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the issuance, delivery or sale of the shares of Stock pursuant
to the Award and that the Participant shall be responsible for any associated
compliance or reporting of inbound international fund transfers required under
applicable law. The Participant is advised to seek appropriate professional
advice as to how the foreign exchange or exchange control regulations apply to
the Participant’s specific situation.
15.8    Language. If Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control, subject to local law.
15.9    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
15.10    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to its conflict of law rules.
15.11    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.






 
12
 

--------------------------------------------------------------------------------




APPENDIX A


SOLARWINDS CORPORATION
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT
FOR NON-US PARTICIPANTS


Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Participant under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Shares or sells the Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. In addition, the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant under these circumstances.






 
13
 

--------------------------------------------------------------------------------




AUSTRALIA
Notifications
Securities Law Information. The offering and resale of shares of Stock acquired
under the Plan to a person or entity resident in Australia may be subject to
disclosure requirements under Australian law. You should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.
Australian Securities Laws. If Participant acquires shares of Stock under the
Plan and resells them in Australia, he or she may be required to comply with
certain Australian securities law disclosure requirements.
Exchange Control. Participant acknowledges and agrees that it is the
Participant’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the inflow of funds from the vesting of
the Award or subsequent sale of the shares of Stock and any dividends (if any)
and that the Participant shall be responsible for any reporting of inbound
international fund transfers required under applicable law. The Participant is
advised to seek appropriate professional advice as to how the exchange control
regulations apply to the Participant’s specific situation.
Foreign Exchange Notification. Details of the current market price of shares in
the Company in $USD are available on the NYSE website, https://www.nyse.com/.
The current market price of Shares in the Company in $AUD is available from the
Company on request from the Company’s stock administrator.
Financial Product Advice. The Company is not providing any tax, legal, or
financial advice to the Participant and is not making any recommendations
regarding participation in the Plan or the acquisition or sale of securities
acquired under the Plan. The Company recommends that Participants obtain their
own financial product advice that takes into account the Participant’s
objectives, financial situations and needs, from a person who is licensed by the
Australian Securities and Investments Commission to give such advice.
Offer of Stock Awards. The Board, in its absolute discretion, may make a written
offer to an eligible Participant who is an Australian resident it chooses to
accept Awards.
The offer shall specify the maximum number of Awards subject to a stock award
which the Participant may accept, the date of grant, the expiration date, the
vesting conditions (if any), any applicable holding period and any disposal
restrictions attaching to the Awards or the resultant shares (all of which may
be set by the Board in its absolute discretion).
The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth).
The offer shall be accompanied by an acceptance form and a copy of the Plan and
the Agreement or, alternatively, details on how Participant may obtain a copy of
the Plan and the Agreement.


 
14
 

--------------------------------------------------------------------------------




Grant of Awards. If Participant validly accept the Board’s offer of Awards, the
Board must grant Participant the Awards for the number of shares for which the
Award were accepted. However, the Board must not do so if Participant has ceased
to be an eligible person at the date when the Award is to be granted or the
Company is otherwise prohibited from doing so under the Corporations Act
2001(Cth) (the “Corporations Act”) without a disclosure document, product
disclosure statement or similar document.
The Company must provide a stock award agreement in respect of the stock award
granted to Participant to be executed by Participant as soon as practicable
after the date of grant.
Stock awards granted to Participant under this Appendix that are Awards must not
have an Expiration Date exceeding fifteen (15) years from the date of grant.
Tax Deferred Treatment.
Ordinary Shares. Awards issued to Participant under this Appendix must relate to
ordinary shares. For the purpose of this Appendix, ordinary shares shall be
defined in accordance with its ordinary meaning under Australian law.
Predominant business of the Company. Awards must not be issued where those
Awards relate to shares in a company that has a predominant business of the
acquisition, sale or holding of shares, securities or other investments.
Real risk of forfeiture. Stock awards that are Awards issued to you must have a
real risk of forfeiture, the vesting conditions by which this risk is achieved
is to be determined by the Board in its absolute discretion.
10% limit on shareholding and voting power. Immediately after Participant
acquires the Award, Participant must not: (i) hold a beneficial interest in more
than 10% of the shares in the Company; or (ii) be in a position to cast, or
control the casting of, more than 10% of the maximum number of votes that might
be cast at a general meeting of the Company. For the purposes of these
thresholds, stock awards that are Awards are treated as if they have been vested
and converted into common stock.
BELARUS
Belarus
 
Terms and Conditions
Settlement of Restricted Stock Units and Sale of Shares. 
Due to local regulatory requirements, upon the vesting of the Award, you agree
to the immediate sale of any shares to be issued to you upon vesting and
settlement of the Award.  You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such shares.  You
acknowledge that the


 
15
 

--------------------------------------------------------------------------------




Company’s designated broker is under no obligation to arrange for the sale of
the shares at any particular price.  Upon the sale of the shares, the Company
agrees to pay you the cash proceeds from the sale of the shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
tax-related items.  You acknowledge that you are not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of this Agreement.
Please note that exchange control regulations in Belarus are subject to change. 
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior acquiring shares or receiving
proceeds from the sale of shares acquired under the Plan.  You are responsible
for ensuring compliance with all exchange control laws in Belarus. 


CANADA
Terms and Conditions
Termination of Continuous Service Status. In the event of Participant’s
termination (for any reason whatsoever, whether or not later found to be invalid
and whether or not in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment or service
agreement, if any), Participant’s right to vest in the Award under the Plan, if
any, will terminate effective as of (1) the date that the Participant is no
longer actively employed or providing services to the Company or the Parent or
Participating Company employing or retaining Participant, or at the discretion
of the Committee, (2) the date the Participant receives notice of Termination
from the Company or the Participating Company employing or retaining
Participant, if earlier than (1), regardless of any notice period or period of
pay in lieu of such notice required under local law (including, but not limited
to statutory law, regulatory law and/or common law); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of Participant’s Award
grant (including, but not limited to, whether Participant may still be
considered actively employed or providing services while on an approved leave of
absence).
The following provisions apply if Participant is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent. This provision supplements Section 12 of the
Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration


 
16
 

--------------------------------------------------------------------------------




and operation of the Plan. Participant further authorizes the Company and any
Participating Company and the Committee to disclose and discuss the Plan with
their advisors. Participant further authorizes the Company and any Affiliate to
record such information and to keep such information in Participant’s employee
file.
Notifications
Award Payable Only in Shares. Notwithstanding anything to the contrary in the
Plan or Agreement, the grant of the Award does not provide any right for
Participant to receive a cash payment, and the Award is payable in shares of
Stock only.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., shares acquired under the Plan and Awards) on
form T1135 (Foreign Income Verification Statement) if the total cost of their
foreign property exceeds C$100,000 at any time in the year. It is the
Participant's responsibility to comply with these reporting obligations, and the
Participant should consult his or her own personal tax advisor in this regard.
CZECH REPUBLIC
Notifications
Securities Disclaimer. The grant of the Award under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Directive as implemented in the Czech Republic.
Exchange Control Information. The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the Awards and
the opening and maintenance of a foreign account (if applicable). However,
because exchange control regulations change frequently and without notice, the
Participant is advised to consult a personal legal advisor prior to the vesting
of the Award to ensure compliance with current regulations. The Participant
understands and agrees that it is his or her responsibility to comply with
applicable Czech exchange control laws.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you.  In addition, you must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.
Terms and Conditions
Securities Disclaimer. The grant of an Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.


 
17
 

--------------------------------------------------------------------------------




IRELAND
Notifications
Director Notification Obligation. Participant acknowledges that if he or she is
a director, shadow director or secretary of an Irish Affiliate, Participant must
notify the Irish Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., the Award, shares of Stock,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of Participant’s spouse
or children under the age of 18 (whose interests will be attributed to
Participant if Participant is a director, shadow director or secretary).
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
Terms and Conditions
Tax Indemnity. The references in the Plan to “tax” or “taxes” includes any and
all taxes, charges, levies and contributions in Ireland or elsewhere, to
include, in particular, Universal Social Charge (USC) and Pay Related Social
Insurance (PRSI) (“Taxes”).
The Participant shall be accountable for any Taxes, which are chargeable on any
assessable income deriving from the grant, vesting of, or other dealing in
Awards or shares issued pursuant to Awards. The Company shall not become liable
for any Taxes, as a result of the Participant’s participation in the Plan. In
respect of such assessable income, the Participant shall indemnify the Company
and (at the direction of the Company) any Participating Company, which is or may
be treated as the employer of the Participant in respect of the Taxes (the “Tax
Liabilities”).
Pursuant to the indemnity referred to herein, where necessary, the Participant
shall make such arrangements, as the Company requires to meet the cost of the
Tax Liabilities, including at the direction of the Company any of the following:
making a cash payment of an appropriate amount to the relevant company whether
by check, banker's draft or deduction from salary in time to enable the Company
to remit such amount to the Irish Revenue Commissioners before the 14th day
following the end of the month in which the event giving rise to the Tax
Liabilities occurred; or
appointing the Company as agent and / or attorney for the sale of sufficient
shares, acquired pursuant to the grant, vesting or other dealing in Awards, or
shares issued pursuant to Awards to cover the Tax Liabilities and authorizing
the payment to the relevant company of the appropriate amount (including all
reasonable fees, commissions and expenses incurred by the relevant company in
relation to such sale) out of the net proceeds of sale of the shares.
Employment Rights. The Participant acknowledges that his or her terms of
employment shall not be affected in any way by his or her participation in the
Plan, which shall not form part of such


 
18
 

--------------------------------------------------------------------------------




terms (either expressly or impliedly). The Participant acknowledges that his or
her participation in the Plan shall be subject at all times to the rules of the
Plan as may be amended from time to time. If on termination of the Participant’s
employment (whether lawfully, unlawfully, or in breach of contract) he or she
loses any rights or benefits under the Plan (including any rights or benefits
which he or she would not have lost had his or her employment not been
terminated), the Participant hereby acknowledges that he or she shall not be
entitled to (and hereby waives) any compensation for the loss of any rights or
benefits under the Plan, or any replacement or successor plan.
The Plan is entirely discretionary and may be suspended or terminated by the
Board or by the Company at any time for any reason. Participation in the Plan is
entirely discretionary and does not create any contractual or other right to
receive future grants of Awards or benefits in lieu of Awards. All
determinations with respect to future grants will be at the sole discretion of
the Board or the Company. Rights under the Plan are not pensionable.


NETHERLANDS
Notifications
Prohibition Against Insider Trading. The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares acquired under
the Plan. In particular, the Participant may be prohibited from effecting
certain share transactions if the Participant has insider information regarding
the Company. Below is a discussion of the applicable restrictions. The
Participant is advised to read the discussion carefully to determine whether the
insider rules could apply to the Participant. If it is uncertain whether the
insider rules apply, the Company recommends that the Participant consult with a
legal advisor. The Company cannot be held liable if the Participant violates the
Dutch insider trading rules. The Participant is responsible for ensuring
Participant’s compliance with these rules.
Dutch securities laws prohibit insider trading. The European Market Abuse
Regulation (MAR), is applicable in the Netherlands. For further information,
Participant is referred to the website of the Authority for the Financial
Markets (AFM): https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.
Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Participating Company may have inside
information and thus are prohibited from making a transaction in securities in
the Netherlands at a time when they have such inside information. By entering
into this Agreement and participating in the Plan, the Participant acknowledges
having read and understood the notification above and acknowledges that it is
the Participant’s responsibility to comply with the Dutch insider trading rules,
as discussed herein.


 
19
 

--------------------------------------------------------------------------------




Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Netherlands.
PHILIPPINES
Notifications


Securities Law Information. The Participant acknowledges that he or she is
permitted to sell shares of Stock acquired under the Plan through the broker,
provided that such sale takes place outside of the Philippines through the
facilities of the NYSE on which the shares of Stock are listed.
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


POLAND
Foreign Exchange Notice. The Participant understands and acknowledges that the
Participant must notify the National Bank of Poland of the value of all foreign
share ownership, including but not limited to shares acquired under the Plan, if
such ownership exceeds a designated threshold. If required, the reports are due
on a quarterly basis by the 20th day following the end of each quarter. The
reports are filed on special forms available on the website of the National Bank
of Poland. In addition, Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Participant is strongly encouraged to
consult with an appropriate legal advisor regarding these requirements.
Securities Disclaimer. The grant of the Award is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Poland.
SINGAPORE
Notifications
Securities Law Information. The grant of the Award is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Participant should note that the Award is subject to section 257 of
the SFA and Participant will not be able to make any subsequent sale in
Singapore of the shares acquired through the vesting of the Award or any offer
of such sale in Singapore unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.
Chief Executive Officer and Director Notification. If the Participant is a Chief
Executive Officer (“CEO”) or a director, associate director or shadow director
of a Singaporean member of the Company or a Participating Company, the
Participant is subject to certain notification requirements


 
20
 

--------------------------------------------------------------------------------




under the Singapore Companies Act. Among these requirements is an obligation to
notify the Singaporean Participating Company in writing when the Participant
receives an interest (e.g., the Award) in the Company within two business days
(i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the shares are sold), or (iii) becoming a CEO, director,
associate director or shadow director.
UNITED KINGDOM
Notifications
Tax Consultation. The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors the Participant deems appropriate in connection with the acquisition or
disposition of the shares and that the Participant is not relying on the company
or any Participating Company for any tax advice.
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Award is exclusively available in the UK to bona fide
employees and former employees of the Company or its Affiliate.
****
End of the Appendix








 
21
 